Exhibit 10.1

AMENDMENT NO. 7 TO RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 7 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”), dated
as of January 21, 2010, is entered into among WORTHINGTON RECEIVABLES
CORPORATION, a Delaware corporation, as Seller (the “Seller”), WORTHINGTON
INDUSTRIES, INC., an Ohio corporation (“Worthington”), as Servicer (the
“Servicer”), THE MEMBERS OF THE VARIOUS PURCHASER GROUPS FROM TIME TO TIME PARTY
TO THE AGREEMENT (as defined below) (each, a “Purchaser Group” and collectively,
the “Purchaser Groups”), and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as
Administrator (the “Administrator”).

RECITALS

The Seller, the Servicer, each member of each of the Purchaser Groups and the
Administrator are parties to the Receivables Purchase Agreement, dated as of
November 30, 2000 (as amended, supplemented or otherwise modified through the
date hereof, the “Agreement”); and

The parties hereto desire to amend the Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in Exhibit I to the Agreement shall have the
same meanings herein as therein defined.

2. Amendment to Agreements. The Agreement is hereby amended to incorporate the
changes shown on the marked pages of the Agreement attached hereto as Exhibit A.

3. Representations and Warranties. The Seller and the Servicer each hereby
represents and warrants to the Administrator and each member of the various
Purchaser Groups from time to time party to the Agreement as follows:

(a) Representations and Warranties. Its representations and warranties contained
in Exhibit III of the Agreement are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date);

(b) Enforceability. The execution and delivery by each of the Seller and the
Servicer of this Amendment, and the performance of each of its obligations under
this Amendment and the Agreement, as amended hereby, are within each of its
corporate powers and have been duly authorized by all necessary corporate action
on each of its parts. This Amendment and the Agreement, as amended hereby, are
each of the Seller’s and the Servicer’s valid and legally binding obligations,
enforceable in accordance with its terms; and



--------------------------------------------------------------------------------

(c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

4. Effect of Amendment. All provisions of the Agreement, as expressly amended
and modified by this Amendment, shall remain in full force and effect. After
this Amendment becomes effective, all references in the Agreement (or in any
other Transaction Document) to “this Agreement”, “hereof”, “herein” or words of
similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.

5. Further Agreement; Certificate of Incorporation for the Seller. Each of the
Seller and Servicer hereby covenant and agree that, on or prior to March 19,
2010 it shall enter into an amendment to the Agreement amending Section 3(c) of
Exhibit IV of the Agreement in form and substance satisfactory to the
Administrator in its commercially reasonable discretion. The Seller hereby
covenants and agrees that, on or prior to March 19, 2010, it shall deliver to
the Administrator a fully executed copy of an amendment to the “Independent
Director” provisions of the Certificate of Incorporation for the Seller in form
and substance satisfactory to the Administrator in its commercially reasonable
discretion.

6. Effectiveness. This Amendment shall become effective as of the date hereof
upon receipt by the Administrator of: (i) counterparts of: (a) this Amendment
(whether by facsimile or otherwise) executed by each of the parties hereto and
(b) that certain Fourth Amended and Restated Fee Letter, dated as of the date
hereof, among PNC, Worthington, the Seller and Market Street Funding LLC (the
“Fee Letter”) (whether by facsimile or otherwise) executed by each of the other
parties thereto, (ii) the “Structuring Fee” under and as defined in the Fee
Letter and (iii) such other documents, instruments and opinions as the
Administrator may reasonably request.

7. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument.

8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (without regard to
any otherwise applicable principles of conflicts of law other than
Section 5-1401 of the New York General Obligations Law).

9. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

WORTHINGTON RECEIVABLES

CORPORATION, as Seller

By:

 

/s/ Matthew A. Lockard

    Name:

 

Matthew A. Lockard

    Title:

 

Treasurer

WORTHINGTON INDUSTRIES, INC.,

as Servicer

By:

 

/s/ Dale T. Brinkman

    Name:

 

Dale T. Brinkman

    Title:

 

Vice President



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC,

as a Purchaser

By:

 

/s/ Evelyn Echevarria

    Name:

 

Evelyn Echevarria

    Title:

 

Vice President

PNC BANK, NATIONAL ASSOCIATION,

as Administrator and as a Purchaser Agent

By:

 

/s/ William P. Falcon

    Name:

 

William P. Falcon

    Title:

 

Vice President



--------------------------------------------------------------------------------

EXHIBIT A

 

 

RECEIVABLES PURCHASE AGREEMENT

dated as of November 30, 2000

among

WORTHINGTON RECEIVABLES CORPORATION,

WORTHINGTON INDUSTRIES, INC.,

as Servicer

THE MEMBERS OF VARIOUS PURCHASER GROUPS

FROM TIME TO TIME PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

 

 



--------------------------------------------------------------------------------

This RECEIVABLES PURCHASE AGREEMENT (as amended, supplemented or otherwise
modified from time to time, this “Agreement”) is entered into as of November 30,
2000, among WORTHINGTON RECEIVABLES CORPORATION, a Delaware corporation, as
seller (the “Seller”), WORTHINGTON INDUSTRIES, INC., an Ohio corporation
(“Worthington”), as initial servicer (in such capacity, together with its
successors and permitted assigns in such capacity, the “Servicer”), MARKET
STREET FUNDING CORPORATION (“Market Street”), a Delaware corporation, as a
Conduit Purchaser, PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for Market
Street, and as Administrator for each Purchaser Group (in such capacity, the
“Administrator”), and each of the other members of each Purchaser Group party
hereto or that become parties hereto by executing an Assumption Agreement or a
Transfer Supplement.

PRELIMINARY STATEMENTS. Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I. References in the Exhibits hereto to
the “Agreement” refer to this Agreement, as amended, supplemented or otherwise
modified from time to time.

The Seller desires to sell, transfer and assign an undivided variable percentage
interest in a pool of receivables, and the Purchasers desire to acquire such
undivided variable percentage interest, as such percentage interest shall be
adjusted from time to time based upon, in part, reinvestment payments that are
made by such Purchasers.

In consideration of the mutual agreements, provisions and covenants contained
herein, the parties hereto agree as follows:

ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASES

Section 1.1. Purchase Facility.

(a) On the terms and subject to the conditions hereof, the Seller may, from time
to time before the Facility Termination Date, request that the Conduit
Purchasers, or, only if a Conduit Purchaser denies such request or is unable to
fund (and provides notice of such denial or inability to the Seller, the
Administrator and its Purchaser Agent), ratably request that the Related
Committed Purchasers, make purchases of and reinvestments in undivided
percentage ownership interests with regard to the Purchased Interest from the
Seller from time to time from the date hereof to the Facility Termination Date.
Subject to Section 1.4(b), concerning reinvestments, at no time will a Conduit
Purchaser have any obligation to make a purchase. Each Related Committed
Purchaser severally hereby agrees, on the terms and subject to the conditions
hereof, to make Purchases before the Facility Termination Date, based on the
applicable Purchaser Group’s Ratable Share of each purchase requested pursuant
to Section 1.2(a) (each a “Purchase”) (and, in the case of each Related
Committed Purchaser, its Commitment Percentage of its Purchaser Group’s Ratable
Share of such Purchase) to the extent its Investment would not thereby exceed
its Commitment and the Aggregate Investment would not (after giving effect to
all Purchases on such date) exceed the Purchase Limit.



--------------------------------------------------------------------------------

(b) The Seller may, upon at least 60 days’ written notice to the Administrator
and each Purchaser Agent terminate the purchase facility provided for in this
Section in whole or, upon 30 days’ written notice to the Administrator and each
Purchaser Agent, from time to time, irrevocably reduce in part the unfunded
portion of the Purchase Limit (but not below the amount which would cause the
Group Investment of any Purchaser Group to exceed its Group Commitment (after
giving effect to such reduction)); provided that each partial reduction shall be
in the amount of at least $3,000,000, or an integral multiple of $1,000,000 in
excess thereof and unless terminated in whole, the Purchase Limit shall in no
event be reduced below $50,000,000. Such reduction shall at the option of the
Seller be applied either (i) ratably to reduce the Group Commitment of each
Purchaser Group or (ii) to terminate the Group Commitment of any one Purchaser
Group.

Section 1.2. Making Purchases.

(a) Each purchase (but not reinvestment) of undivided percentage ownership
interests with regard to the Purchased Interest hereunder shall be made upon the
Seller’s irrevocable written notice in the form of Annex B delivered to the
Administrator and each Purchaser Agent in accordance with Section 6.2 (which
notice must be received by the Administrator and each Purchaser Agent before
11:00 a.m., New York City time) at least three Business Days before the
requested Purchase Date, which notice shall specify: (A) the amount requested to
be paid to the Seller (such amount, which shall not be less than $1,000,000 or
such lesser amount as may be consented to by the Administrator, with respect to
each Purchaser Group, being the aggregate of the Investments of each Purchaser
within such Purchaser Group, relating to the undivided percentage ownership
interest then being purchased), (B) the date of such purchase (which shall be a
Business Day), and (C) a pro forma calculation of the Purchased Interest after
giving effect to the increase in the Aggregate Investment. If the Purchase is
requested from a Conduit Purchaser and such Conduit Purchaser determines, in its
sole discretion, to make the requested Purchase, such Conduit Purchaser shall
transfer to the account of the Seller described in Section 1.2(b), below (the
“Disbursement Account”), an amount equal to such Conduit Purchaser’s Purchaser
Group Ratable Share of such Purchase on the requested Purchase Date. If the
Purchase is requested from the Related Committed Purchasers for a Purchaser
Group (in the case where the related Conduit Purchaser determined not to or was
unable to make such Purchase), subject to the terms and conditions hereof, such
Related Committed Purchasers for a Purchaser Group shall use its reasonable best
efforts to transfer the applicable Purchaser Group’s Ratable Share of each
Purchase (and, in the case of each Related Committed Purchaser, its Commitment
Percentage of its Purchaser Group’s Ratable Share of such Purchase) into the
Disbursement Account by no later than 4:00 p.m. (New York time) on the Purchase
Date.

(b) On the date of each Purchase, each Purchaser (or the related Purchaser Agent
on its behalf), shall make available to the Seller in same day funds, at Bank
One, N.A., Columbus Ohio, account number 981237763, ABA 044000037, an amount
equal to the proceeds of such Purchase.

(c) Effective on the date of each Purchase pursuant to this Section 1.2 and each
reinvestment pursuant to Section 1.4, the Seller hereby sells and assigns to the

 

2



--------------------------------------------------------------------------------

Administrator for the benefit of the Purchasers (ratably, according to each such
Purchaser’s Investment) an undivided percentage ownership interest in: (i) each
Pool Receivable then existing, (ii) all Related Security with respect to such
Pool Receivables, and (iii) all Collections with respect to, and other proceeds
of, such Pool Receivables and Related Security.

(d) To secure all of the Seller’s obligations (monetary or otherwise) under this
Agreement and the other Transaction Documents to which it is a party, whether
now or hereafter existing or arising, due or to become due, direct or indirect,
absolute or contingent, the Seller hereby grants to the Administrator, for the
benefit of the Purchasers, a security interest in all of the Seller’s right,
title and interest (including any undivided interest of the Seller) in, to and
under all of the following, whether now or hereafter owned, existing or arising:
(i) all Pool Receivables, (ii) all Related Security with respect to such Pool
Receivables, (iii) all Collections with respect to such Pool Receivables,
(iv) the Lock-Box Accounts and all amounts on deposit therein, and all
certificates and instruments, if any, from time to time evidencing such Lock-Box
Accounts and amounts on deposit therein, (v) all books and records of each
Receivable, and all Transaction Documents to which the Seller is a party,
together with all rights (but none of the obligations) of the Seller thereunder
and (vi) all proceeds and products of, and all amounts received or receivable
under any or all of, the foregoing (collectively, the “Pool Assets”). The
Administrator, for the benefit of the Purchasers, shall have, with respect to
the Pool Assets, and in addition to all the other rights and remedies available
to the Administrator and the Purchasers, all the rights and remedies of a
secured party under any applicable UCC.

(e) The Seller may, with the written consent of the Administrator and each
Purchaser, add additional Persons as Purchasers (either to an existing Purchaser
Group or by creating new Purchaser Groups) or cause an existing Purchaser to
increase its Commitment in connection with a corresponding increase in the
Purchase Limit; provided, however, that the Commitment of any Purchaser may only
be increased with the consent of such Purchaser. Each new Purchaser (or
Purchaser Group) and each Purchaser increasing its Commitment shall become a
party hereto or increase its Commitment, as the case may be, by executing and
delivering to the Administrator and the Seller an Assumption Agreement in the
form of Annex C hereto (which Assumption Agreement shall, in the case of any new
Purchaser or Purchasers be executed by each Person in such new Purchaser’s
Purchaser Group).

(f) Each Related Committed Purchaser’s obligation hereunder shall be several,
such that the failure of any Related Committed Purchaser to make a payment in
connection with any purchase hereunder shall not relieve any other Related
Committed Purchaser of its obligation hereunder to make payment for any
Purchase. Further, in the event any Related Committed Purchaser fails to satisfy
its obligation to make a purchase as required hereunder, upon receipt of notice
of such failure from the Administrator (or any relevant Purchaser Agent),
subject to the limitations set forth herein, the non-defaulting Related
Committed Purchasers in such defaulting Related Committed Purchaser’s Purchaser
Group shall purchase the defaulting Related Committed Purchaser’s Commitment
Percentage of the related Purchase pro rata in proportion to

 

3



--------------------------------------------------------------------------------

their relative Commitment Percentages (determined without regard to the
Commitment Percentage of the defaulting Related Committed Purchaser; it being
understood that a defaulting Related Committed Purchaser’s Commitment Percentage
of any Purchase shall be first put to the Related Committed Purchasers in such
defaulting Related Committed Purchaser’s Purchaser Group and thereafter if there
are no other Related Committed Purchasers in such Purchaser Group or if such
other Related Committed Purchasers are also defaulting Related Committed
Purchasers, then such defaulting Related Committed Purchaser’s Commitment
Percentage of such Purchase shall be put to each other Purchaser Group ratably
and applied in accordance with this paragraph (f)). Notwithstanding anything in
this paragraph (f) to the contrary, no Related Committed Purchaser shall be
required to make a Purchase pursuant to this paragraph for an amount which would
cause (i) the aggregate Investment of such Related Committed Purchaser (after
giving effect to such Purchase) to exceed its Commitment or (ii) the sum of the
aggregate Investments of all Purchasers in the Purchaser Group of such Related
Committed Purchaser (after giving effect to such Purchase) to exceed the sum of
the Commitments of all of the Purchasers in such Purchaser Group.

Section 1.3. Purchased Interest Computation. The Purchased Interest shall be
initially computed on the date of the initial Purchase hereunder. Thereafter,
until the Facility Termination Date, such Purchased Interest shall be
automatically recomputed (or deemed to be recomputed) on each Business Day other
than a Termination Day. From and after the occurrence of any Termination Day,
the Purchased Interest shall (until the event(s) giving rise to such Termination
Day are satisfied or are waived by the Administrator and a Simple Majority of
the Purchasers) be deemed to be 100%. The Purchased Interest shall become zero
when the Aggregate Investment thereof and Aggregate Discount thereon shall have
been paid in full, all the amounts owed by the Seller and the Servicer hereunder
to each Purchaser, the Administrator and any other Indemnified Party or Affected
Person are paid in full, and the Servicer shall have received the accrued
Servicing Fee thereon.

Section 1.4. Settlement Procedures.

(a) The collection of the Pool Receivables shall be administered by the Servicer
in accordance with this Agreement. The Seller shall provide to the Servicer on a
timely basis all information needed for such administration, including notice of
the occurrence of any Termination Day and current computations of the Purchased
Interest.

(b) The Servicer shall, on each day on which Collections of Pool Receivables are
received (or deemed received) by the Seller or the Servicer:

(i) set aside and hold in trust (and shall, at the request of the Administrator
(with the consent or at the direction of the Majority Purchasers), segregate in
a separate account approved by the Administrator if, at the time of such
request, there exists an Unmatured Termination Event or a Termination Event or
if the failure to so segregate reasonably could be expected to cause a Material
Adverse Effect) for the benefit of each Purchaser Group, out of the Purchasers’
Share of such Collections, first, an amount equal to the Aggregate

 

4



--------------------------------------------------------------------------------

Discount accrued through such day for each Portion of Investment and not
previously set aside, second, an amount equal to the fees set forth in each
Purchaser Group Fee Letter accrued and unpaid through such day, and third, to
the extent funds are available therefor, an amount equal to the aggregate of
each Purchaser Group’s Ratable Share of the Purchasers’ Share of the Servicing
Fee accrued through such day and not previously set aside,

(ii) subject to Section 1.4(f), if such day is not a Termination Day, remit to
the Seller, ratably, on behalf of each Purchaser Group, the remainder of the
Purchasers’ Share of such Collections. Such remainder shall, to the extent
representing a return on the Aggregate Investment, ratably, according to each
Purchaser’s Investment, be automatically reinvested in Pool Receivables, and in
the Related Security, Collections and other proceeds with respect thereto;
provided, however, that if the Purchased Interest would exceed 100%, then the
Servicer shall not reinvest, but shall set aside and hold in trust for the
benefit of the Purchasers (and shall, at the request of the Administrator (with
the consent or at the direction of the Majority Purchasers), segregate in a
separate account approved by the Administrator if, at the time of such request,
there exists an Unmatured Termination Event or a Termination Event or if the
failure to so segregate reasonably could be expected to cause a Material Adverse
Effect) a portion of such Collections that, together with the other Collections
set aside pursuant to this paragraph, shall equal the amount necessary to reduce
the Purchased Interest to 100%,

(iii) if such day is a Termination Day, set aside, segregate and hold in trust
(and shall, at the request of the Administrator (with the consent or at the
direction of a Simple Majority of the Purchasers), segregate in a separate
account approved by the Administrator) for the benefit of each Purchaser Group
the entire remainder of the Purchasers’ Share of the Collections; provided, that
if amounts are set aside and held in trust on any Termination Day of the type
described in clause (a) of the definition of “Termination Day” and, thereafter,
the conditions set forth in Section 2 of Exhibit II are satisfied or waived by
the Administrator and a Simple Majority of the Purchasers, such previously
set-aside amounts shall, to the extent representing a return on Aggregate
Investment and ratably in accordance with each Purchaser’s Investment, be
reinvested in accordance with clause (ii) on the day of such subsequent
satisfaction or waiver of conditions, and

(iv) release to the Seller (subject to Section 1.4(f)) for its own account any
Collections in excess of: (x) amounts required to be reinvested in accordance
with clause (ii) or the proviso to clause (iii) plus (y) the amounts that are
required to be set aside pursuant to clause (i), the proviso to clause (ii) and
clause (iii) plus (z) the Seller’s Share of the Servicing Fee accrued and unpaid
through such day and all reasonable and appropriate out-of-pocket costs and
expenses of the Servicer for servicing, collecting and administering the Pool
Receivables.

(c) The Servicer shall, in accordance with the priorities set forth in
Section 1.4(d), below, deposit into each applicable Purchaser’s account (or such
other account

 

5



--------------------------------------------------------------------------------

designated by such applicable Purchaser or its Purchaser Agent), on each
Settlement Date, Collections held for each Purchaser with respect to such
Purchaser’s Portion(s) of Investment pursuant to clause (b)(i) or (f) plus the
amount of Collections then held for such Purchaser pursuant to clauses (b)(ii)
and (iii) of Section 1.4; provided, that if Worthington or an Affiliate thereof
is the Servicer, such day is not a Termination Day and the Administrator has not
notified Worthington (or such Affiliate) that such right is revoked, (or such
Affiliate) Worthington may retain the portion of the Collections set aside
pursuant to clause (b)(i) that represents the aggregate of each Purchaser
Group’s Ratable Share of the Purchasers’ Share of the Servicing Fee. On or
before the last day of each Yield Period with respect to any Portion of
Investment, the applicable Purchaser Agent will notify the Servicer by facsimile
of the amount of the Discount accrued with respect to each such Portion of
Investment during the related Yield Period then ending.

(d) The Servicer shall distribute the amounts described (and at the times set
forth) in Section 1.4(c), as follows:

(i) if such distribution occurs on a day that is not a Termination Day and the
Purchased Interest does not exceed 100%, first to each Purchaser Agent ratably
according to the Discount accrued during such Yield Period (for the benefit of
the relevant Purchasers within such Purchaser Agent’s Purchaser Group) in
payment in full of all accrued Discount and fees (other than Servicing Fees)
with respect to each Portion of Investment maintained by such Purchasers; it
being understood that each Purchaser Agent shall distribute such amounts to the
Purchasers within its Purchaser Group ratably according to Discount, and second,
if the Servicer has set aside amounts in respect of the Servicing Fee pursuant
to clause (b)(i) and has not retained such amounts pursuant to clause (c), to
the Servicer’s own account (payable in arrears on each Settlement Date) in
payment in full of the aggregate of each Purchaser Group’s Ratable Share of the
Purchasers’ Share of accrued Servicing Fees so set aside, and

(ii) if such distribution occurs on a Termination Day or on a day when the
Purchased Interest exceeds 100%, first if Worthington or an Affiliate thereof is
not the Servicer, to the Servicer’s own account in payment in full of all
accrued Servicing Fees, second to each Purchaser Agent ratably according to
Discount (for the benefit of the relevant Purchasers within such Purchaser
Agent’s Purchaser Group) in payment in full of all accrued Discount with respect
to each Portion of Investment funded or maintained by the Purchasers within such
Purchaser Agent’s Purchaser Group, third to each Purchaser Agent ratably
according to the aggregate of the Investment of each Purchaser in each such
Purchaser Agent’s Purchaser Group (for the benefit of the relevant Purchasers
within such Purchaser Agent’s Purchaser Group) in payment in full of each
Purchaser’s Investment (or, if such day is not a Termination Day, the amount
necessary to reduce the Purchased Interest to 100%); it being understood that
each Purchaser Agent shall distribute the amounts described in the first and
second clauses of this Section 1.4(d)(ii) to the Purchasers within its Purchaser
Group ratably according to Discount and Investment, respectively, fourth, if the
Aggregate Investment and accrued Aggregate Discount with respect to each

 

6



--------------------------------------------------------------------------------

Portion of Investment for all Purchaser Groups have been reduced to zero, and
all accrued Servicing Fees payable to the Servicer (if other than Worthington or
an Affiliate thereof) have been paid in full, to each Purchaser Group ratably
(for the benefit of the Purchasers within such Purchaser Group) in accordance
with its Ratable Share, the Administrator and any other Indemnified Party or
Affected Person in payment in full of any other amounts owed thereto by the
Seller or Servicer hereunder and, fifth, to the Servicer’s own account (if the
Servicer is Worthington or an Affiliate thereof) in payment in full of the
Aggregate of each Purchaser Group’s Ratable Share of all accrued Servicing Fees.

After the Aggregate Investment, Aggregate Discount, fees payable pursuant to
each Purchaser Group Fee Letter and Servicing Fees with respect to the Purchased
Interest, and any other amounts payable by the Seller and the Servicer to each
Purchaser Group, the Administrator or any other Indemnified Party or Affected
Person hereunder, have been paid in full, all additional Collections with
respect to the Purchased Interest shall be paid to the Seller for its own
account.

(e) For the purposes of this Section 1.4:

(i) if on any day the Outstanding Balance of any Pool Receivable is reduced or
adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, discount
or other adjustment made by the Seller or any Affiliate of the Seller, or the
Servicer or any Affiliate of the Servicer, or any setoff or dispute between the
Seller or any Affiliate of the Seller, or the Servicer or any Affiliate of the
Servicer and an Obligor, the Seller shall be deemed to have received on such day
a Collection of such Pool Receivable in the amount of such reduction or
adjustment;

(ii) if on any day any of the representations or warranties in Section 1(g) or
(n) of Exhibit III is not true with respect to any Pool Receivable, the Seller
shall be deemed to have received on such day a Collection of such Pool
Receivable in full;

(iii) except as provided in clause (i) or (ii), or as otherwise required by
applicable law or the relevant Contract, all Collections received from an
Obligor of any Receivable shall be applied to the Receivables of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables; and

(iv) if and to the extent the Administrator, any Purchaser Agent or any
Purchaser shall be required for any reason to pay over to an Obligor (or any
trustee, receiver, custodian or similar official in any Insolvency Proceeding)
any amount received by it hereunder, such amount shall be deemed not to have
been so received by such Person but rather to have been retained by the Seller
and, accordingly, such Person shall have a claim against the Seller for such
amount, payable when and to the extent that any distribution from or on behalf
of such Obligor is made in respect thereof.

 

7



--------------------------------------------------------------------------------

(f) If at any time the Seller shall wish to cause the reduction of Aggregate
Investment (but not to commence the liquidation, or reduction to zero, of the
entire Aggregate Investment), the Seller may do so as follows:

(i) the Seller shall give the Administrator, each Purchaser Agent and the
Servicer (A) at least two Business Days’ prior written notice thereof for any
reduction of Aggregate Investment less than or equal to $10,000,000 and (B) at
least ten Business Days’ prior written notice thereof for any reduction of
Aggregate Investment greater than $10,000,000 (in each case such notice shall
include the amount of such proposed reduction and the proposed date on which
such reduction will commence);

(ii) on the proposed date of commencement of such reduction and on each day
thereafter, the Servicer shall cause Collections not to be reinvested until the
amount thereof not so reinvested shall equal the desired amount of reduction;
and

(iii) the Servicer shall hold such Collections in trust for the benefit of each
Purchaser ratably according to its Investment, for payment to each such
Purchaser (or its related Purchaser Agent for the benefit of such Purchaser) on
the (i) next Settlement Date with respect to any Portions of Investment
maintained by such Purchaser immediately following the related current Yield
Period or (ii) such other date approved by the Administrator with at least five
Business Days prior written notice to the Administrator of such payment, and the
Aggregate Investment (together with the Investment of any related Purchaser)
shall be deemed reduced in the amount to be paid to such Purchaser (or its
related Purchaser Agent for the benefit of such Purchaser) only when in fact
finally so paid;

provided, that:

(A) the amount of any such reduction shall be not less than $1,000,000 for each
Purchaser Group and shall be an integral multiple of $500,000, and the entire
Aggregate Investment after giving effect to such reduction shall be not less
than $50,000,000 and shall be in an integral multiple of $1,000,000 (unless the
Aggregate Investment shall have been reduced to zero); and

(B) with respect to any Portion of Investment, the Seller shall choose a
reduction amount, and the date of commencement thereof, so that to the extent
practicable such reduction shall commence and conclude in the same Yield Period.

Section 1.5. Fees. The Seller shall pay to each Purchaser Agent for the benefit
of the related Purchasers certain fees in the amounts and on the dates set forth
in letters, dated the date hereof, each such letter (as amended, supplemented,
or otherwise modified from time to time, a “Purchaser Group Fee Letter”) in each
case among the Seller, the Servicer, the Administrator and the related Purchaser
Agent.

 

8



--------------------------------------------------------------------------------

Section 1.6. Payments and Computations, Etc.

(a) All amounts to be paid or deposited by the Seller or the Servicer hereunder
shall be made without reduction for offset or counterclaim and shall be paid or
deposited no later than noon (New York City time) on the day when due in same
day funds to the applicable Purchaser’s account (as such account is identified
in the related Purchaser Group Fee Letter). All amounts received after noon (New
York City time) will be deemed to have been received on the next Business Day.

(b) The Seller or the Servicer, as the case may be, shall, to the extent
permitted by law, pay interest on any amount not paid or deposited by the Seller
or the Servicer, as the case may be, when due hereunder, at an interest rate
equal to the Base Rate, payable on demand.

(c) All computations of interest under clause (b) and all computations of
Discount, fees and other amounts hereunder shall be made on the basis of a year
of 360 (or 365 or 366, as applicable, with respect to Discount or other amounts
calculated by reference to the Base Rate) days for the actual number of days
elapsed. Whenever any payment or deposit to be made hereunder shall be due on a
day other than a Business Day, such payment or deposit shall be made on the next
Business Day and such extension of time shall be included in the computation of
such payment or deposit.

(d) Each Affected Person will notify Seller and the applicable Purchaser Agent
promptly after it has received official notice of any event which will entitle
such Affected Person to such additional amounts as compensation pursuant to this
Section 1.7. Such additional amounts shall accrue from the date as to which such
Affected Person becomes subject to such additional costs as a result of such
event (or if such notice of such event is not given to Seller by such Affected
Person within 90 days after such Affected Person received such official notice
of such event, from the date which is 90 days prior to the date such notice is
given to Seller by such Affected Person).

Section 1.7. Increased Costs.

(a) If any Purchaser Agent, Purchaser, Liquidity Provider, the Administrator or
any other Program Support Provider or any of their respective Affiliates (each
an “Affected Person”) reasonably determines that the existence of or compliance
with: (i) any law or regulation or any change therein or in the interpretation
or application thereof, in each case adopted, issued or occurring after the date
hereof, or (ii) any request, guideline or directive from any central bank or
other Governmental Authority (whether or not having the force of law) issued or
occurring after the date of this Agreement, affects or would affect the amount
of capital required or expected to be maintained by such Affected Person, and
such Affected Person determines that the amount of such capital is increased by
or based upon the existence of any commitment to make purchases of (or otherwise
to maintain the investment in) Pool Receivables related to this Agreement or any
related liquidity facility, credit enhancement facility or other commitments of
the same type, then, upon demand by such Affected Person (with a copy to the
Administrator), the Seller shall promptly pay to the Administrator, for the
account of such Affected Person, from time to time as specified by such Affected
Person, additional amounts sufficient to compensate such Affected Person in the
light of such

 

9



--------------------------------------------------------------------------------

circumstances, to the extent that such Affected Person reasonably determines
such increase in capital to be allocable to the existence of any of such
commitments. A certificate as to such amounts submitted to the Seller and the
Administrator by such Affected Person shall be conclusive and binding for all
purposes, absent manifest error.

(b) If, due to either: (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) compliance with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be any increase in the cost to any
Affected Person of agreeing to purchase or purchasing, or maintaining the
ownership of, the Purchased Interest or any portion thereof in respect of which
Discount is computed by reference to the Euro-Rate, then, upon demand by such
Affected Person, the Seller shall promptly pay to such Affected Person, from
time to time as specified by such Affected Person, additional amounts sufficient
to compensate such Affected Person for such increased costs. A certificate as to
such amounts submitted to the Seller and the Administrator by such Affected
Person shall be conclusive and binding for all purposes, absent manifest error.

(c) If such increased costs affect the related Affected Person’s portfolio of
financing transactions, such Affected Person shall use reasonable averaging and
attribution methods to allocate such increased costs to the transactions
contemplated by this Agreement.

Section 1.8. Requirements of Law.

If any Affected Person reasonably determines that the existence of or compliance
with: (a) any law or regulation or any change therein or in the interpretation
or application thereof, in each case adopted, issued or occurring after the date
hereof, or (b) any request, guideline or directive from any central bank or
other Governmental Authority (whether or not having the force of law) issued or
occurring after the date of this Agreement:

(i) does or shall subject such Affected Person to any tax of any kind whatsoever
with respect to this Agreement, any increase in the Purchased Interest or any
portion thereof or in the amount of such Person’s Investment relating thereto,
or does or shall change the basis of taxation of payments to such Affected
Person on account of Collections, Discount or any other amounts payable
hereunder (excluding taxes imposed on the overall pre-tax net income of such
Affected Person, and franchise taxes imposed on such Affected Person, by the
jurisdiction under the laws of which such Affected Person is organized or a
political subdivision thereof),

(ii) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, purchases, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of such Affected Person that are not otherwise included in the
determination of the Euro-Rate or the Base Rate hereunder, or

 

10



--------------------------------------------------------------------------------

(iii) does or shall impose on such Affected Person any other condition,

and the result of any of the foregoing is: (A) to increase the cost to such
Affected Person of acting as Administrator or as a Purchaser Agent, or of
agreeing to purchase or purchasing or maintaining the ownership of undivided
percentage ownership interests with regard to the Purchased Interest (or
interests therein) or any Portion of Investment, or (B) to reduce any amount
receivable hereunder (whether directly or indirectly), then, in any such case,
upon demand by such Affected Person, the Seller shall promptly pay to such
Affected Person additional amounts necessary to compensate such Affected Person
for such additional cost or reduced amount receivable. All such amounts shall be
payable as incurred. A certificate from such Affected Person to the Seller and
the Administrator certifying, in reasonably specific detail, the basis for,
calculation of, and amount of such additional costs or reduced amount receivable
shall be conclusive and binding for all purposes, absent manifest error;
provided, however, that no Affected Person shall be required to disclose any
confidential or tax planning information in any such certificate.

Section 1.9. Inability to Determine Euro-Rate. (a) If the Administrator (or any
Purchaser Agent) determines before the first day of any Yield Period (which
determination shall be final and conclusive) that, by reason of circumstances
affecting the interbank eurodollar market generally, deposits in dollars (in the
relevant amounts for such Yield Period) are not being offered to banks in the
interbank eurodollar market for such Yield Period, or adequate means do not
exist for ascertaining the Euro-Rate for such Yield Period, then the
Administrator shall give notice thereof to the Seller. Thereafter, until the
Administrator or such Purchaser Agent notifies the Seller that the circumstances
giving rise to such suspension no longer exist, (a) no Portion of Investment
shall be funded at the Yield Rate determined by reference to the Euro-Rate and
(b) the Discount for any outstanding Portions of Investment then funded at the
Yield Rate determined by reference to the Euro-Rate shall, on the last day of
the then current Yield Period, be converted to the Yield Rate determined by
reference to the Base Rate.

(b) If, on or before the first day of any Yield Period, the Administrator shall
have been notified by any Purchaser, Purchaser Agent or Liquidity Provider that,
such Person has determined (which determination shall be final and conclusive)
that, any enactment, promulgation or adoption of or any change in any applicable
law, rule or regulation, or any change in the interpretation or administration
thereof by a governmental authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by such Person
with any guideline, request or directive (whether or not having the force of
law) of any such authority, central bank or comparable agency shall make it
unlawful or impossible for such Person to fund or maintain any Portion of
Investment at the Yield Rate and based upon the Euro-Rate, the Administrator
shall notify the Seller thereof. Upon receipt of such notice, until the
Administrator notifies the Seller that the circumstances giving rise to such
determination no longer apply, (a) no Portion of Investment shall be funded at
the Yield Rate determined by reference to the Euro-Rate and (b) the Discount for
any outstanding Portions of Investment then funded at the Yield Rate determined
by reference to the Euro-Rate shall be converted to the Yield Rate determined by
reference to the Base Rate either (i) on the last day of the then current Yield
Period if such Person may

 

11



--------------------------------------------------------------------------------

lawfully continue to maintain such Portion of Investment at the Yield Rate
determined by reference to the Euro-Rate to such day, or (ii) immediately, if
such Person may not lawfully continue to maintain such Portion of Investment at
the Yield Rate determined by reference to the Euro-Rate to such day.

Section 1.10. [Reserved].

ARTICLE II

REPRESENTATIONS AND WARRANTIES; COVENANTS;

TERMINATION EVENTS

Section 2.1. Representations and Warranties; Covenants. Each of the Seller,
Worthington and the Servicer hereby makes the representations and warranties,
and hereby agrees to perform and observe the covenants, applicable to it set
forth in Exhibits III and IV, respectively.

Section 2.2. Termination Events. If any of the Termination Events set forth in
Exhibit V shall occur, the Administrator may (with the consent of a Simple
Majority of the Purchasers) or shall (at the direction of a Simple Majority of
the Purchasers), by notice to the Seller, declare the Facility Termination Date
to have occurred (in which case the Facility Termination Date shall be deemed to
have occurred); provided, that automatically upon the occurrence of any event
(without any requirement for the passage of time or the giving of notice)
described in paragraph (f) of Exhibit V, the Facility Termination Date shall
occur. Upon any such declaration, occurrence or deemed occurrence of the
Facility Termination Date, the Administrator, each Purchaser Agent and each
Purchaser shall have, in addition to the rights and remedies that they may have
under this Agreement, all other rights and remedies provided after default under
the New York UCC and under other applicable law, which rights and remedies shall
be cumulative.

ARTICLE III

INDEMNIFICATION

Section 3.1. Indemnities by the Seller. Without limiting any other rights that
the any Purchaser Agent, Purchaser, Liquidity Provider, the Administrator or any
Program Support Provider or any of their respective Affiliates, employees,
officers, directors, agents, counsel, successors, transferees or assigns (each,
an “Indemnified Party”) may have hereunder or under applicable law, the Seller
hereby agrees to indemnify each Indemnified Party from and against any and all
claims, damages, expenses, costs, losses and liabilities (including Attorney
Costs) (all of the foregoing being collectively referred to as “Indemnified
Amounts”) arising out of or resulting from this Agreement (whether directly or
indirectly), the use of proceeds of purchases or reinvestments, the ownership of
the Purchased Interest, or any interest therein, or in respect of any
Receivable, Related Security or Contract, excluding, however: (a) Indemnified
Amounts to the extent resulting from gross negligence or willful misconduct on
the part of such Indemnified Party or its officers, directors, agents or
counsel, (b) recourse with respect to any Receivable to the extent that such
Receivable is uncollectible

 

12



--------------------------------------------------------------------------------

on account of the insolvency, bankruptcy or lack of credit worthiness of the
related Obligor, or (c) any overall net income taxes or franchise taxes imposed
on such Indemnified Party by the jurisdiction under the laws of which such
Indemnified Party is organized or any political subdivision thereof. Without
limiting or being limited by the foregoing, and subject to the exclusions set
forth in the preceding sentence, the Seller shall pay on demand (which demand
shall be accompanied by documentation of the Indemnified Amounts, in reasonable
detail) to each Indemnified Party any and all amounts necessary to indemnify
such Indemnified Party from and against any and all Indemnified Amounts relating
to or resulting from any of the following:

(i) the failure of any Receivable included in the calculation of the Net
Receivables Pool Balance as an Eligible Receivable to be an Eligible Receivable,
the failure of any information contained in an Information Package to be true
and correct, or the failure of any other information provided to such
Indemnified Party by the Seller or Servicer with respect to Receivables or this
Agreement to be true and correct,

(ii) the failure of any representation, warranty or statement made or deemed
made by the Seller (or any of its officers) under or in connection with this
Agreement to have been true and correct as of the date made or deemed made in
all respects when made,

(iii) the failure by the Seller to comply with any applicable law, rule or
regulation with respect to any Pool Receivable or the related Contract, or the
failure of any Pool Receivable or the related Contract to conform to any such
applicable law, rule or regulation,

(iv) the failure to vest in the Administrator (for the benefit of the
Purchasers) a valid and enforceable: (A) perfected undivided percentage
ownership interest, to the extent of the Purchased Interest, in the Receivables
in, or purporting to be in, the Receivables Pool and the other Pool Assets, or
(B) first priority perfected security interest in the Pool Assets, in each case,
free and clear of any Adverse Claim,

(v) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables in, or
purporting to be in, the Receivables Pool and the other Pool Assets, whether at
the time of any purchase or reinvestment or at any subsequent time,

(vi) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable in, or
purporting to be in, the Receivables Pool (including a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the goods or services related to
such Receivable

 

13



--------------------------------------------------------------------------------

or the furnishing or failure to furnish such goods or services or relating to
collection activities with respect to such Receivable,

(vii) any failure of the Seller, any Affiliate of the Seller or the Servicer to
perform its duties or obligations in accordance with the provisions hereof or
under the Contracts,

(viii) any products liability or other claim, investigation, litigation or
proceeding arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract,

(ix) the commingling of Collections at any time with other funds,

(x) the use of proceeds of purchases or reinvestments, or

(xi) any reduction in the Aggregate Investment as a result of the distribution
of Collections pursuant to Section 1.4(d), if all or a portion of such
distributions shall thereafter be rescinded or otherwise must be returned for
any reason.

Section 3.2. Indemnities by the Servicer. Without limiting any other rights that
any Indemnified Party may have hereunder or under applicable law, the Servicer
hereby agrees to indemnify each Indemnified Party from and against any and all
Indemnified Amounts arising out of or resulting from (whether directly or
indirectly): (a) the failure of any information contained in an Information
Package to be true and correct, or the failure of any other information provided
to such Indemnified Party by, or on behalf of, the Servicer to be true and
correct, (b) the failure of any representation, warranty or statement made or
deemed made by the Servicer (or any of its officers) under or in connection with
this Agreement or any other Transaction Document to which it is a party to have
been true and correct as of the date made or deemed made in all respects when
made, (c) the failure by the Servicer to comply with any applicable law, rule or
regulation with respect to any Pool Receivable or the related Contract, (d) any
dispute, claim, offset or defense of the Obligor to the payment of any
Receivable in, or purporting to be in, the Receivables Pool resulting from or
related to the collection activities with respect to such Receivable, (e) any
failure of the Servicer to perform its duties or obligations in accordance with
the provisions hereof or any other Transaction Document to which it is a party,
(f) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables in, or
purporting to be in, the Receivables Pool and the other Pool Assets, whether at
the time of any purchase or reinvestment or at any subsequent time, or (g) any
commingling by the Servicer of Collections at any time with other funds.

 

14



--------------------------------------------------------------------------------

ARTICLE IV

ADMINISTRATION AND COLLECTIONS

Section 4.1. Appointment of the Servicer.

(a) The servicing, administering and collection of the Pool Receivables shall be
conducted by the Person so designated from time to time as the Servicer in
accordance with this Section. Until the Administrator gives notice to
Worthington (in accordance with this Section 4.1) of the designation of a new
Servicer, Worthington is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Servicer pursuant to the terms hereof. Upon the
occurrence of a Termination Event, the Administrator may (with the consent of
the Majority Purchasers) or shall (at the direction of the Majority Purchasers)
designate as Servicer any Person (including itself) to succeed Worthington or
any successor Servicer, on the condition in each case that any such Person so
designated shall agree to perform the duties and obligations of the Servicer
pursuant to the terms hereof.

(b) Upon the designation of a successor Servicer as set forth in clause (a),
Worthington agrees that it will terminate its activities as Servicer hereunder
in a manner that the Administrator determines will facilitate the transition of
the performance of such activities to the new Servicer, and Worthington shall
cooperate with and assist such new Servicer. Such cooperation shall include
access to and transfer of related records (including all Contracts) and use by
the new Servicer of all licenses, hardware or software necessary or desirable to
collect the Pool Receivables and the Related Security.

(c) Worthington acknowledges that, in making their decision to execute and
deliver this Agreement, the Administrator and each Purchaser Group have relied
on Worthington’s agreement to act as Servicer hereunder. Accordingly,
Worthington agrees that it will not voluntarily resign as Servicer without the
consent of the Majority Purchasers.

(d) The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) such Sub-Servicer shall agree in writing to perform the duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain primarily liable for the performance of the duties and obligations
so delegated, (iii) the Seller, the Administrator and each Purchaser Group shall
have the right to look solely to the Servicer for performance, and (iv) the
terms of any agreement with any Sub-Servicer shall provide that the
Administrator may terminate such agreement upon the termination of the Servicer
hereunder by giving notice of its desire to terminate such agreement to the
Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer); provided, however, that if any such delegation is to any Person
other than an Originator or an Affiliate thereof, the Administrator and the
Majority Purchasers shall have consented in writing in advance to such
delegation.

Section 4.2. Duties of the Servicer.

(a) The Servicer shall take or cause to be taken all such action as may be
necessary or advisable to administer and collect each Pool Receivable from time
to time, all in accordance with this Agreement and all applicable laws, rules
and regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policies. The Servicer shall set aside, for the account of
each Purchaser Group, the amount of the

 

15



--------------------------------------------------------------------------------

Collections to which each such Purchaser Group is entitled in accordance with
Article I. The Servicer may, in accordance with the applicable Credit and
Collection Policy, extend the maturity of any Pool Receivable (but not beyond 30
days) and extend the maturity or adjust the Outstanding Balance of any Defaulted
Receivable as the Servicer may determine to be appropriate to maximize
Collections thereof; provided, however, that: (i) such extension shall not
change the number of days such Pool Receivable has remained unpaid from the date
of the original due date related to such Pool Receivable, (ii) such extension or
adjustment shall not alter the status of such Pool Receivable as a Delinquent
Receivable or a Defaulted Receivable or limit the rights of the Administrator or
any Purchaser Group under this Agreement and (iii) if a Termination Event has
occurred and Worthington or an Affiliate thereof is serving as the Servicer,
Worthington or such Affiliate may make such extension or adjustment only upon
the prior approval of the Administrator (with the consent of the Majority
Purchasers). The Seller shall deliver to the Servicer and the Servicer shall
hold for the benefit of the Seller and the Administrator (individually and for
the benefit of each Purchaser Group), in accordance with their respective
interests, all records and documents (including computer tapes or disks) with
respect to each Pool Receivable. Notwithstanding anything to the contrary
contained herein, the Administrator may direct the Servicer (whether the
Servicer is Worthington or any other Person) to commence or settle any legal
action to enforce collection of any Pool Receivable or to foreclose upon or
repossess any Related Security; provided, however, that no such direction may be
given unless either: (A) a Termination Event has occurred or (B) the
Administrator believes in good faith that failure to commence, settle or effect
such legal action, foreclosure or repossession could adversely affect
Receivables constituting a material portion of the Pool Receivables.

(b) The Servicer shall, as soon as practicable following actual receipt of
collected funds, turn over to the Seller the collections of any indebtedness
that is not a Pool Receivable, less, if Worthington or an Affiliate thereof is
not the Servicer, all reasonable and appropriate out-of-pocket costs and
expenses of such Servicer of servicing, collecting and administering such
collections. The Servicer, if other than Worthington or an Affiliate thereof,
shall, as soon as practicable upon demand, deliver to the Seller all records in
its possession that evidence or relate to any indebtedness that is not a Pool
Receivable, and copies of records in its possession that evidence or relate to
any indebtedness that is a Pool Receivable.

(c) The Servicer’s obligations hereunder shall terminate on the later of:
(i) the Facility Termination Date and (ii) the date on which all amounts
required to be paid to the Purchaser Agents, each Purchaser, the Administrator
and any other Indemnified Party or Affected Person hereunder shall have been
paid in full.

After such termination, if Worthington or an Affiliate thereof was not the
Servicer on the date of such termination, the Servicer shall promptly deliver to
the Seller all books, records and related materials that the Seller previously
provided to the Servicer, or that have been obtained by the Servicer, in
connection with this Agreement.

Section 4.3. Lock-Box Account Arrangements. Within 30 days from the initial
purchase hereunder, the Seller shall have entered into Lock-Box Agreements with
all of

 

16



--------------------------------------------------------------------------------

the Lock-Box Banks and delivered original counterparts of each to the
Administrator and each Purchaser Agent. Upon the occurrence of a Termination
Event, the Administrator may (with the consent of a Simple Majority of the
Purchasers) or shall (upon the direction of a Simple Majority of the Purchasers)
at any time thereafter give notice to each Lock-Box Bank that the Administrator
is exercising its rights under the Lock-Box Agreements to do any or all of the
following: (a) to have the exclusive ownership and control of the Lock-Box
Accounts transferred to the Administrator (for the benefit of the Purchasers)
and to exercise exclusive dominion and control over the funds deposited therein,
(b) to have the proceeds that are sent to the respective Lock-Box Accounts
redirected pursuant to the Administrator’s instructions rather than deposited in
the applicable Lock-Box Account, and (c) to take any or all other actions
permitted under the applicable Lock-Box Agreement. The Seller hereby agrees that
if the Administrator at any time takes any action set forth in the preceding
sentence, the Administrator shall have exclusive control (for the benefit of the
Purchasers) of the proceeds (including Collections) of all Pool Receivables and
the Seller hereby further agrees to take any other action that the Administrator
or any Purchaser Agent may reasonably request to transfer such control. Any
proceeds of Pool Receivables received by the Seller or the Servicer thereafter
shall be sent immediately to the Administrator. The parties hereto hereby
acknowledge that if at any time the Administrator takes control of any Lock-Box
Account, the Administrator shall not have any rights to the funds therein in
excess of the unpaid amounts due to the Administrator, the Purchaser Groups, any
Indemnified Party or any other Person hereunder, and the Administrator shall
distribute or cause to be distributed such funds in accordance with
Section 4.2(b) and Article I (in each case as if such funds were held by the
Servicer thereunder).

Section 4.4. Enforcement Rights.

(a) At any time following the occurrence of a Termination Event:

(i) the Administrator may (with the consent or at the direction of the Majority
Purchasers) direct the Obligors that payment of all amounts payable under any
Pool Receivable is to be made directly to the Administrator or its designee,

(ii) the Administrator may (with the consent or at the direction of the Majority
Purchasers) instruct the Seller or the Servicer to give notice of the Purchaser
Groups’ interest in Pool Receivables to each Obligor, which notice shall direct
that payments be made directly to the Administrator or its designee (on behalf
of such Purchaser Groups), and the Seller or the Servicer, as the case may be,
shall give such notice at the expense of the Seller or the Servicer, as the case
may be; provided, that if the Seller or the Servicer, as the case may be, fails
to so notify each Obligor, the Administrator (at the Seller’s or the Servicer’s,
as the case may be, expense) may so notify the Obligors, and

(iii) the Administrator may (with the consent or at the direction of the
Majority Purchasers) request the Servicer to, and upon such request the Servicer
shall: (A) assemble all of the records necessary or desirable to collect the
Pool

 

17



--------------------------------------------------------------------------------

Receivables and the Related Security, and transfer or license to a successor
Servicer the use of all software necessary or desirable to collect the Pool
Receivables and the Related Security, and make the same available to the
Administrator or its designee (for the benefit of the Purchasers) at a place
selected by the Administrator, and (B) segregate all cash, checks and other
instruments received by it from time to time constituting Collections in a
manner acceptable to the Administrator and, promptly upon receipt, remit all
such cash, checks and instruments, duly endorsed or with duly executed
instruments of transfer, to the Administrator or its designee.

(b) The Seller hereby authorizes the Administrator (on behalf of each Purchaser
Group), and irrevocably appoints the Administrator as its attorney-in-fact with
full power of substitution and with full authority in the place and stead of the
Seller, which appointment is coupled with an interest, to take any and all steps
in the name of the Seller and on behalf of the Seller necessary or desirable, in
the determination of the Administrator, after the occurrence of a Termination
Event, to collect any and all amounts or portions thereof due under any and all
Pool Assets, including endorsing the name of the Seller on checks and other
instruments representing Collections and enforcing such Pool Assets.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

Section 4.5. Responsibilities of the Seller.

(a) Anything herein to the contrary notwithstanding, the Seller shall:
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if interests in such Pool Receivables had
not been transferred hereunder, and the exercise by the Administrator, the
Purchaser Agents or the Purchasers of their respective rights hereunder shall
not relieve the Seller from such obligations, and (ii) pay when due any taxes,
including any sales taxes payable in connection with the Pool Receivables and
their creation and satisfaction. The Administrator, the Purchaser Agents or any
of the Purchasers shall not have any obligation or liability with respect to any
Pool Asset, nor shall any of them be obligated to perform any of the obligations
of the Seller, Servicer, Worthington or the Originators thereunder.

(b) Worthington hereby irrevocably agrees that if at any time it shall cease to
be the Servicer hereunder, it shall act (if the then-current Servicer so
requests) as the data-processing agent of the Servicer and, in such capacity,
Worthington shall conduct the data-processing functions of the administration of
the Receivables and the Collections thereon in substantially the same way that
Worthington conducted such data-processing functions while it acted as the
Servicer.

Section 4.6. Servicing Fee. (a) Subject to clause (b), the Servicer shall be
paid a fee (the “Servicing Fee”) equal to 1.00% per annum of the daily average
aggregate Outstanding Balance of the Pool Receivables. The Aggregate of each
Purchaser Group’s

 

18



--------------------------------------------------------------------------------

Ratable Share of such fee shall be paid through the distributions contemplated
by Section 1.4(d), and the Seller’s Share of the Purchasers’ Share of such fee
shall be paid by the Seller.

(b) If the Servicer ceases to be Worthington or an Affiliate thereof, the
servicing fee shall be the greater of: (i) the amount calculated pursuant to
clause (a), and (ii) an alternative amount specified by the successor Servicer
not to exceed 110% of the aggregate reasonable costs and expenses incurred by
such successor Servicer in connection with the performance of its obligations as
Servicer.

ARTICLE V

THE AGENTS

Section 5.1. Appointment and Authorization. (a) Each Purchaser and Purchaser
Agent hereby irrevocably designates and appoints PNC as the “Administrator”
hereunder and authorizes the Administrator to take such actions and to exercise
such powers as are delegated to the Administrator hereby and to exercise such
other powers as are reasonably incidental thereto. The Administrator shall hold,
in its name, for the benefit of each Purchaser, ratably, the Purchased Interest.
The Administrator shall not have any duties other than those expressly set forth
herein or any fiduciary relationship with any Purchaser or Purchaser Agent, and
no implied obligations or liabilities shall be read into this Agreement, or
otherwise exist, against the Administrator. The Administrator does not assume,
nor shall it be deemed to have assumed, any obligation to, or relationship of
trust or agency with, the Seller or Servicer. Notwithstanding any provision of
this Agreement or any other Transaction Document to the contrary, in no event
shall the Administrator ever be required to take any action which exposes the
Administrator to personal liability or which is contrary to the provision of any
Transaction Document or applicable law.

(b) Each Purchaser hereby irrevocably designates and appoints the respective
institution identified as the Purchaser Agent for such Purchaser’s Purchaser
Group on the signature pages hereto or in the Assumption Agreement or Transfer
Supplement pursuant to which such Purchaser becomes a party hereto, and each
authorizes such Purchaser Agent to take such action on its behalf under the
provisions of this Agreement and to exercise such powers and perform such duties
as are expressly delegated to such Purchaser Agent by the terms of this
Agreement, if any, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Purchaser Agent shall have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any
Purchaser or other Purchaser Agent or the Administrator, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of such Purchaser Agent shall be read into this Agreement or otherwise
exist against such Purchaser Agent.

(c) Except as otherwise specifically provided in this Agreement, the provisions
of this Article V are solely for the benefit of the Purchaser Agents, the
Administrator and the Purchasers, and none of the Seller or Servicer shall have
any rights as a third-party beneficiary or otherwise under any of the provisions
of this Article V,

 

19



--------------------------------------------------------------------------------

except that this Article V shall not affect any obligations which any Purchaser
Agent, the Administrator or any Purchaser may have to the Seller or the Servicer
under the other provisions of this Agreement. Furthermore, no Purchaser shall
have any rights as a third-party beneficiary or otherwise under any of the
provisions hereof in respect of a Purchaser Agent which is not the Purchaser
Agent for such Purchaser.

(d) In performing its functions and duties hereunder, the Administrator shall
act solely as the agent of the Purchasers and the Purchaser Agents and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller or Servicer or any of their successors
and assigns. In performing its functions and duties hereunder, each Purchaser
Agent shall act solely as the agent of its respective Purchaser and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller, the Servicer, any other Purchaser, any
other Purchaser Agent or the Administrator, or any of their respective
successors and assigns.

Section 5.2. Delegation of Duties. The Administrator may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrator
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

Section 5.3. Exculpatory Provisions. None of the Purchaser Agents, the
Administrator or any of their directors, officers, agents or employees shall be
liable for any action taken or omitted (i) with the consent or at the direction
of the Majority Purchasers (or in the case of any Purchaser Agent, the
Purchasers within its Purchaser Group that have a majority of the aggregate
Commitment of such Purchaser Group) or (ii) in the absence of such Person’s
gross negligence or willful misconduct. The Administrator shall not be
responsible to any Purchaser, Purchaser Agent or other Person for (i) any
recitals, representations, warranties or other statements made by the Seller,
Servicer, or any of their Affiliates, (ii) the value, validity, effectiveness,
genuineness, enforceability or sufficiency of any Transaction Document,
(iii) any failure of the Seller, any Originator or any of their Affiliates to
perform any obligation or (iv) the satisfaction of any condition specified in
Exhibit II. The Administrator shall not have any obligation to any Purchaser or
Purchaser Agent to ascertain or inquire about the observance or performance of
any agreement contained in any Transaction Document or to inspect the
properties, books or records of the Seller, Servicer, Originator or any of their
Affiliates.

Section 5.4. Reliance by Agents. (a) Each Purchaser Agent and the Administrator
shall in all cases be entitled to rely, and shall be fully protected in relying,
upon any document or other writing or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person and upon
advice and statements of legal counsel (including counsel to the Seller),
independent accountants and other experts selected by the Administrator. Each
Purchaser Agent and the Administrator shall in all cases be fully justified in
failing or refusing to take any action under any Transaction Document unless it
shall first receive such advice or concurrence of the Majority Purchasers (or in
the case of any Purchaser Agent, the Purchasers within its Purchaser Group that
have a majority of the aggregate Commitment of such Purchaser Group), and
assurance of its indemnification, as it deems appropriate.

 

20



--------------------------------------------------------------------------------

(b) The Administrator shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Majority Purchasers or the Purchaser Agents, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all Purchasers,
the Administrator and Purchaser Agents.

(c) The Purchasers within each Purchaser Group with a majority of the Commitment
of such Purchaser Group shall be entitled to request or direct the related
Purchaser Agent to take action, or refrain from taking action, under this
Agreement on behalf of such Purchasers. Such Purchaser Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
in accordance with a request of such majority Purchasers, and such request and
any action taken or failure to act pursuant thereto shall be binding upon all of
such Purchaser Agent’s Purchasers.

(d) Unless otherwise advised in writing by a Purchaser Agent or by any Purchaser
on whose behalf such Purchaser Agent is purportedly acting, each party to this
Agreement may assume that (i) such Purchaser Agent is acting for the benefit of
each of the Purchasers in respect of which such Purchaser Agent is identified as
being the “Purchaser Agent” in the definition of “Purchaser Agent” hereto, as
well as for the benefit of each assignee or other transferee from any such
Person, and (ii) each action taken by such Purchaser Agent has been duly
authorized and approved by all necessary action on the part of the Purchasers on
whose behalf it is purportedly acting. Each Purchaser Agent and its Purchaser(s)
shall agree amongst themselves as to the circumstances and procedures for
removal, resignation and replacement of such Purchaser Agent.

Section 5.5. Notice of Termination Events. Neither any Purchaser Agent nor the
Administrator shall be deemed to have knowledge or notice of the occurrence of
any Termination Event or Unmatured Termination Event unless such Administrator
has received notice from any Purchaser, Purchaser Agent, the Servicer or the
Seller stating that a Termination Event or Unmatured Termination Event has
occurred hereunder and describing such Termination Event or Unmatured
Termination Event. In the event that the Administrator receives such a notice,
it shall promptly give notice thereof to each Purchaser Agent whereupon each
such Purchaser Agent shall promptly give notice thereof to its Purchasers. In
the event that a Purchaser Agent receives such a notice (other than from the
Administrator), it shall promptly give notice thereof to the Administrator. The
Administrator shall take such action concerning a Termination Event or Unmatured
Termination Event as may be directed by the Majority Purchasers unless such
action otherwise requires the consent of all Purchasers), but until the
Administrator receives such directions, the Administrator may (but shall not be
obligated to) take such action, or refrain from taking such action, as the
Administrator deems advisable and in the best interests of the Purchasers and
Purchaser Agents.

 

21



--------------------------------------------------------------------------------

Section 5.6. Non-Reliance on Administrator, Purchaser Agents and Other
Purchasers. Each Purchaser expressly acknowledges that none of the
Administrator, the Purchaser Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrator, or any
Purchaser Agent hereafter taken, including any review of the affairs of the
Seller, Worthington, Servicer or any Originator, shall be deemed to constitute
any representation or warranty by the Administrator or such Purchaser Agent, as
applicable. Each Purchaser represents and warrants to the Administrator and the
Purchaser Agents that, independently and without reliance upon the
Administrator, Purchaser Agents or any other Purchaser and based on such
documents and information as it has deemed appropriate, it has made and will
continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, Worthington, Servicer or the Originators, and
the Receivables and its own decision to enter into this Agreement and to take,
or omit, action under any Transaction Document. Except for items specifically
required to be delivered hereunder, the Administrator shall not have any duty or
responsibility to provide any Purchaser Agent with any information concerning
the Seller, Worthington, Servicer or the Originators or any of their Affiliates
that comes into the possession of the Administrator or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

Section 5.7. Administrators and Affiliates. Each of the Purchasers and the
Administrator and their Affiliates may extend credit to, accept deposits from
and generally engage in any kind of banking, trust, debt, equity or other
business with the Seller, Worthington, Servicer or any Originator or any of
their Affiliates and PNC may exercise or refrain from exercising its rights and
powers as if it were not the Administrator. With respect to the acquisition of
the Eligible Receivables pursuant to this Agreement, each of the Purchaser
Agents and the Administrator shall have the same rights and powers under this
Agreement as any Purchaser and may exercise the same as though it were not such
an agent, and the terms “Purchaser” and “Purchasers” shall include each of the
Purchaser Agents and the Administrator in their individual capacities.

Section 5.8. Indemnification. Each Purchaser Group shall indemnify and hold
harmless the Administrator (but solely in its capacity as Administrator) and its
officers, directors, employees, representatives and agents (to the extent not
reimbursed by the Seller, Worthington or Servicer and without limiting the
obligation of the Seller, Worthington or Servicer to do so), ratably in
accordance with its Ratable Share from and against any and all liabilities,
obligations, losses, damages, penalties, judgments, settlements, costs, expenses
and disbursements of any kind whatsoever (including in connection with any
investigative or threatened proceeding, whether or not the Administrator or such
Person shall be designated a party thereto) that may at any time be imposed on,
incurred by or asserted against the Administrator or such Person as a result of,
or related to, any of the transactions contemplated by the Transaction Documents
or the execution, delivery or performance of the Transaction Documents or any
other document furnished in connection therewith (but excluding any such
liabilities, obligations, losses, damages, penalties, judgments, settlements,
costs, expenses or disbursements resulting solely from the gross negligence or
willful misconduct of the

 

22



--------------------------------------------------------------------------------

Administrator or such Person as finally determined by a court of competent
jurisdiction); provided, that in the case of each Purchaser that is a commercial
paper conduit, such indemnity shall be provided solely to the extent of amounts
received by such Purchaser under this Agreement which exceed the amounts
required to repay such Purchaser’s outstanding Notes. Notwithstanding anything
in this Section 5.8 to the contrary, each of the Administrator, each Purchaser
Agent and each Purchaser hereby covenants and agrees that it shall not institute
against, or join any other Person in instituting against, any Conduit Purchaser
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other proceedings under any federal or state bankruptcy or similar
law, for one year and a day after the latest maturing Note issued by such
Conduit Purchaser is paid in full.

Section 5.9. Successor Administrator. The Administrator may, upon at least five
(5) days notice to the Seller and each Purchaser and Purchaser Agent, resign as
Administrator. Such resignation shall not become effective until a successor
agent is appointed by the Majority Purchasers and has accepted such appointment.
Upon such acceptance of its appointment as Administrator hereunder by a
successor Administrator, such successor Administrator shall succeed to and
become vested with all the rights and duties of the retiring Administrator, and
the retiring Administrator shall be discharged from its duties and obligations
under the Transaction Documents. After any retiring Administrator’s resignation
hereunder, the provisions of Sections 3.1 and 3.2 and this Article V shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
the Administrator.

ARTICLE VI

MISCELLANEOUS

Section 6.1. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Transaction Document, or consent to any departure by the
Seller or the Servicer therefrom, shall be effective unless in a writing signed
by the Administrator and each of the Majority Purchasers, and, in the case of
any amendment, by the other parties thereto; and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that, if required by any Conduit
Purchaser, no such material amendment shall be effective until both Moody’s and
Standard & Poor’s have notified the related Purchaser Agent in writing that such
action will not result in a reduction or withdrawal of the rating of any Notes;
provided, further that no such amendment or waiver shall, without the consent of
each affected Purchaser, (A) extend the date of any payment or deposit of
Collections by the Seller or the Servicer, (B) reduce the rate or extend the
time of payment of Yield, (C) reduce any fees payable to the Administrator, any
Purchaser Agent or any Purchaser pursuant to the applicable Purchaser Group Fee
Letter, (D) change the amount of Investment of any Purchaser, any Purchaser’s
pro rata share of the Purchased Interest or any Related Committed Purchaser’s
Commitment, (E) amend, modify or waive any provision of the definition of
“Majority Purchaser” or this Section 6.1, (F) consent to or permit the
assignment or transfer by the Seller of any of its rights and obligations under
this Agreement, (G) change the definition of “Concentration Percentage,”
“Concentration Reserve,” “Concentration Reserve Percentage,” “Eligible

 

23



--------------------------------------------------------------------------------

Receivable,” “Loss Reserve,” “Loss Reserve Percentage,” “Dilution Reserve,”
“Dilution Reserve Percentage,” “Termination Event,” “Total Reserve,” “Yield
Reserve,” or “Yield Reserve Percentage”, (H) amend or modify any defined term
(or any defined term used directly or indirectly in such defined term) used in
clauses (A) through (G) above in a manner that would circumvent the intention of
the restrictions set forth in such clauses, or (I) otherwise materially and
adversely affect the rights of any such Purchaser hereunder. No failure on the
part of the Purchasers or the Administrator to exercise, and no delay in
exercising any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.

Section 6.2. Notices, Etc. All notices and other communications hereunder shall,
unless otherwise stated herein, be in writing (which shall include facsimile
communication) and be sent or delivered to each party hereto at its address set
forth under its name on the signature pages hereof (or in any Assumption
Agreement pursuant to which it became a party hereto) or at such other address
as shall be designated by such party in a written notice to the other parties
hereto. Notices and communications by facsimile shall be effective when sent
(and shall be followed by hard copy sent by first class mail), and notices and
communications sent by other means shall be effective when received.

Section 6.3. Successors and Assigns; Participations; Assignments.

(a) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Except as otherwise provided herein, the Seller may not assign or transfer any
of its rights or delegate any of its duties hereunder or under any Transaction
Document without the prior consent of the Administrator, the Purchaser Agents
and the Purchasers.

(b) Participations. Any Purchaser may sell to one or more Persons (each a
“Participant”) participating interests in the interests of such Purchaser
hereunder; provided, however, that no Purchaser shall grant any participation
under which the Participant shall have rights to approve any amendment to or
waiver of this Agreement or any other Transaction Document. Such Purchaser shall
remain solely responsible for performing its obligations hereunder, and the
Seller, each Purchaser Agent and the Administrator shall continue to deal solely
and directly with such Purchaser in connection with such Purchaser’s rights and
obligations hereunder. A Purchaser shall not agree with a Participant to
restrict such Purchaser’s right to agree to any amendment hereto, except
amendments that require the consent of all Purchasers.

(c) Assignments by Certain Related Committed Purchasers. Any Related Committed
Purchaser may assign to one or more Persons (each a “Purchasing Related
Committed Purchaser”), reasonably acceptable to the related Purchaser Agent in
its sole discretion, any portion of its Commitment pursuant to a supplement
hereto, substantially in the form of Annex D with any changes as have been
approved by the parties thereto (a “Transfer Supplement”), executed by each such
Purchasing Related Committed Purchaser, such selling Related Committed
Purchaser, such related Purchaser Agent.

 

24



--------------------------------------------------------------------------------

Any such assignment by Related Committed Purchaser cannot be for an amount less
than $10,000,000. Upon (i) the execution of the Transfer Supplement,
(ii) delivery of an executed copy thereof to the Seller, such related Purchaser
Agent and the Administrator and (iii) payment by the Purchasing Related
Committed Purchaser to the selling Related Committed Purchaser of the agreed
purchase price, such selling Related Committed Purchaser shall be released from
its obligations hereunder to the extent of such assignment and such Purchasing
Related Committed Purchaser shall for all purposes be a Related Committed
Purchaser party hereto and shall have all the rights and obligations of a
Related Committed Purchaser hereunder to the same extent as if it were an
original party hereto. The amount of the Commitment of the selling Related
Committed Purchaser allocable to such Purchasing Related Committed Purchaser
shall be equal to the amount of the Commitment of the selling Related Committed
Purchaser transferred regardless of the purchase price paid therefor. The
Transfer Supplement shall be an amendment hereof only to the extent necessary to
reflect the addition of such Purchasing Related Committed Purchaser as a
“Related Committed Purchaser” and any resulting adjustment of the selling
Related Committed Purchaser’s Commitment.

(d) Replaceable Related Committed Purchaser. If any Related Committed Purchaser
(a “Replaceable Related Committed Purchaser”) shall (i) petition the Seller for
any amounts under Section 1.7 or 1.8 or (ii) cease to have a short-term debt
rating of “A-1” by Standard & Poor’s and “P-1” by Moody’s (if such a rating is
required by the related Purchaser’s securitization program), the related
Purchaser Agent or the Administrator may designate a replacement financial
institution (a “Replacement Related Committed Purchaser”), to which such
Replaceable Related Committed Purchaser shall, subject to its receipt of an
amount equal to the aggregate outstanding principal balance of its Investment
and accrued and unpaid Discount thereon (and, if applicable, its receipt (unless
a later date for the remittance thereof shall be agreed upon by the Seller and
such Replaceable Related Committed Purchaser) of all amounts claimed under
Section 1.7 and/or 1.8) promptly assign all of its rights, obligations and
Commitment hereunder, together with all of its right, title and interest in, to
and under the Purchased Interest allocable to it, to the Replacement Related
Committed Purchaser in accordance with Section 6.3(c), above. Once such
assignment becomes effective, the Replacement Related Committed Purchaser shall
be deemed to be a “Related Committed Purchaser” for all purposes hereof and such
Replaceable Related Committed Purchaser shall cease to be “Related Committed
Purchaser” for all purposes hereof and shall have no further rights or
obligations hereunder.

(e) Assignment by Conduit Purchasers. Each party hereto agrees and consents
(i) to any Conduit Purchaser’s assignment, participation, grant of security
interests in or other transfers of any portion of, or any of its beneficial
interest in, the Purchased Interest (or portion thereof), including without
limitation to any collateral agent in connection with its commercial paper
program and (ii) to the complete assignment by any Conduit Purchaser of all of
its rights and obligations hereunder to any other Person, and upon such
assignment such Conduit Purchaser shall be released from all obligations and
duties, if any, hereunder; provided, however, that such Conduit Purchaser may
not, without the prior consent of its Related Committed Purchasers, make any
such transfer of its rights hereunder unless the assignee (i) is principally
engaged in

 

25



--------------------------------------------------------------------------------

the purchase of assets similar to the assets being purchased hereunder, (ii) has
as its Purchaser Agent the Purchaser Agent of the assigning Conduit Purchaser
and (iii) issues commercial paper or other Notes with credit ratings
substantially comparable to the ratings of the assigning Conduit Purchaser. Any
assigning Conduit Purchaser shall deliver to any assignee a supplement hereto,
substantially in the form of Annex D with any changes as have been approved by
the parties thereto (also, a “Transfer Supplement”), duly executed by such
Conduit Purchaser, assigning any portion of its interest in the Purchased
Interest to its assignee. Such Conduit Purchaser shall promptly (i) notify each
of the other parties hereto of such assignment and (ii) take all further action
that the assignee reasonably requests in order to evidence the assignee’s right,
title and interest in such interest in the Purchased Interest and to enable the
assignee to exercise or enforce any rights of such Conduit Purchaser hereunder.
Upon the assignment of any portion of its interest in the Purchased Interest,
the assignee shall have all of the rights hereunder with respect to such
interest (except that the Discount therefor shall thereafter accrue at the rate,
determined with respect to the assigning Conduit Purchaser unless the Seller,
the related Purchaser Agent and the assignee shall have agreed upon a different
Discount).

(f) Opinions of Counsel. If required by the Administrator or the applicable
Purchaser Agent or to maintain the ratings of any Conduit Purchaser, each
Transfer Supplement must be accompanied by an opinion of counsel of the assignee
as to such matters as the Administrator or such Purchaser Agent may reasonably
request.

Section 6.4. Costs, Expenses and Taxes. In addition to the rights of
indemnification granted under Section 3.1, the Seller agrees to pay on demand
(which demand shall be accompanied by documentation thereof in reasonable
detail) all reasonable costs and expenses in connection with the preparation,
execution, delivery and administration (including periodic internal audits by
the Administrator of Pool Receivables) of this Agreement, the other Transaction
Documents and the other documents and agreements to be delivered hereunder (and
all reasonable costs and expenses in connection with any amendment, waiver or
modification of any thereof), including: (i) Attorney Costs for the
Administrator, each Purchaser Group and their respective Affiliates and agents
with respect thereto and with respect to advising the Administrator, each
Purchaser Group and their respective Affiliates and agents as to their rights
and remedies under this Agreement and the other Transaction Documents, and
(ii) all reasonable costs and expenses (including Attorney Costs), if any, of
the Administrator, each Purchaser Group and their respective Affiliates and
agents in connection with the enforcement of this Agreement and the other
Transaction Documents.

(a) In addition, the Seller shall pay on demand any and all stamp and other
taxes and fees payable in connection with the execution, delivery, filing and
recording of this Agreement or the other documents or agreements to be delivered
hereunder, and agrees to save each Indemnified Party harmless from and against
any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.

 

26



--------------------------------------------------------------------------------

Section 6.5. No Proceedings; Limitation on Payments. Each of the Seller,
Worthington, the Servicer, the Administrator, the Purchaser Agents, the
Purchasers, each assignee of the Purchased Interest or any interest therein, and
each Person that enters into a commitment to purchase the Purchased Interest or
interests therein, hereby covenants and agrees that it will not institute
against, or join any other Person in instituting against, any Conduit Purchaser
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, for one year and one day after the latest maturing Note issued by such
Conduit Purchaser is paid in full. The provision of this Section 6.5 shall
survive any termination of this Agreement.

Section 6.6. GOVERNING LAW AND JURISDICTION.

(a) THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK)
EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF A SECURITY INTEREST OR
REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.

Section 6.7. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which, when so executed, shall be deemed to be
an original, and all of which, when taken together, shall constitute one and the
same agreement.

Section 6.8. Survival of Termination. The provisions of Sections 1.7, 1.8, 3.1,
3.2, 6.4, 6.5, 6.6, 6.9 and 6.14 shall survive any termination of this
Agreement.

 

27



--------------------------------------------------------------------------------

Section 6.9. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. EACH OF THE PARTIES HERETO AGREES
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES
THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

Section 6.10. Sharing of Recoveries. Each Purchaser agrees that if it receives
any recovery, through set-off, judicial action or otherwise, on any amount
payable or recoverable hereunder in a greater proportion than should have been
received hereunder or otherwise inconsistent with the provisions hereof, then
the recipient of such recovery shall purchase for cash an interest in amounts
owing to the other Purchasers (as return of Investment or otherwise), without
representation or warranty except for the representation and warranty that such
interest is being sold by each such other Purchaser free and clear of any
Adverse Claim created or granted by such other Purchaser, in the amount
necessary to create proportional participation by the Purchaser in such
recovery. If all or any portion of such amount is thereafter recovered from the
recipient, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, but without interest.

Section 6.11. Right of Setoff. During a Termination Event, each Purchaser is
hereby authorized (in addition to any other rights it may have) to setoff,
appropriate and apply (without presentment, demand, protest or other notice
which are hereby expressly waived) any deposits and any other indebtedness held
or owing by such Purchaser (including by any branches or agencies of such
Purchaser) to, or for the account of, the Seller against amounts owing by the
Seller hereunder (even if contingent or unmatured).

Section 6.12. Entire Agreement. This Agreement and the other Transaction
Documents embody the entire agreement and understanding between the parties
hereto, and supersede all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof.

Section 6.13. Headings. The captions and headings of this Agreement and any
Exhibit, Schedule or Annex hereto are for convenience of reference only and
shall not affect the interpretation hereof or thereof.

 

28



--------------------------------------------------------------------------------

Section 6.14. Purchaser Groups’ Liabilities. The obligations of each Purchaser
Agent and each Purchaser under the Transaction Documents are solely the
corporate obligations of such Person. Except with respect to any claim arising
out of the willful misconduct or gross negligence of the Administrator, any
Purchaser Agent or any Purchaser, no claim may be made by the Seller or the
Servicer or any other Person against the Administrator, any Purchaser Agent or
any Purchaser or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by the Agreement or
any other Transaction Document, or any act, omission or event occurring in
connection therewith; and each of Seller and Servicer hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

WORTHINGTON RECEIVABLES CORPORATION By:  

 

  Name:  

 

  Title:  

 

  Address:  

Worthington Receivables Corporation

1205 Dearborn Drive

Columbus, Ohio 43085

 

Attention: Randal I. Rombeiro

Telephone: (614) 840-3574

Facsimile: (614) 438-7508

WORTHINGTON INDUSTRIES, INC., as Servicer

By:  

 

  Name:  

 

  Title:  

 

  Address:  

Worthington Industries, Inc.

1205 Dearborn Drive

Columbus, Ohio 43085

 

Attention: Randal I. Rombeiro

Telephone: (614) 840-3574

Facsimile: (614) 438-7508

 

S-1



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Administrator By:  

 

  Name:  

 

  Title:  

 

 

  Address:    

PNC Bank, National Association

One PNC Plaza

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2707

 

Attention: John Smathers

Telephone No.: (412) 762-6440

Facsimile No.: (412) 762-9184

 

S-2



--------------------------------------------------------------------------------

PURCHASERS:

 

MARKET STREET FUNDING CORPORATION By:  

 

  Name:  

 

  Title:  

 

 

  Address:    

Market Street Funding Corporation

c/o AMACAR Group, L.L.C.

6525 Morrison Blvd., Suite 318

Charlotte, North Carolina 28211

 

Attention: Douglas K. Johnson

Telephone No.: (704) 365-0569

Facsimile No.: (704) 365-1362

 

With a copy to:    

PNC Bank, National Association

One PNC Plaza

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2707

 

Attention: John Smathers

Telephone No.: (412) 762-6440

Facsimile No.: (412) 762-9184

 

Commitment $100,000.000100,000,000

 

S-3



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Purchaser Agent By:  

 

  Name:  

 

  Title:  

 

 

  Address:  

PNC Bank, National Association

One PNC Plaza

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2707

 

Attention: John Smathers

Telephone No.: (412) 762-6440

Facsimile No.: (412) 762-9184

 

S-4



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

As used in the Agreement (including its Exhibits, Schedules and Annexes), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined). Unless
otherwise indicated, all Section, Annex, Exhibit and Schedule references in this
Exhibit are to Sections of and Annexes, Exhibits and Schedules to the Agreement.

“Administrator” has the meaning set forth in the preamble to the Agreement.

“Administrator’s Account” means the account (account number 1002422076 ABA
043000096) of the Administrator maintained at the office of PNC at One PNC
Plaza, 249 Fifth Avenue, Pittsburgh, Pennsylvania 15222-2707, or such other
account as may be so designated in writing by the Administrator to the Servicer.

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement; it being understood that any
thereof in favor of the Administrator (for the benefit of the Purchasers ) shall
not constitute an Adverse Claim.

“Affected Person” has the meaning set forth in Section 1.7 of the Agreement.

“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, in the case of each Conduit
Purchaser, Affiliate shall mean the holder of its capital stock. For purposes of
this definition, control of a Person shall mean the power, direct or indirect:
(x) to vote 25% or more of the securities having ordinary voting power for the
election of directors of such Person, or (y) to direct or cause the direction of
the management and policies of such Person, in either case whether by ownership
of securities, contract, proxy or otherwise.

“Aggregate Discount” at any time, means the sum of the aggregate for each
Purchaser of the accrued and unpaid Discount with respect to each such
Purchaser’s Investment at such time.

“Aggregate Investment” means the amount paid to the Seller in respect of the
Purchased Interest or portion thereof by each Purchaser pursuant to the
Agreement, as reduced from time to time by Collections distributed and applied
on account of such Aggregate Investment pursuant to Section 1.4(d) of the
Agreement; provided, that if such Aggregate Investment shall have been reduced
by any distribution, and thereafter all or a portion of such distribution is
rescinded or must otherwise be returned for any reason, such Aggregate
Investment shall be increased by the amount of such rescinded or returned
distribution as though it had not been made.

“Agreement” has the meaning set forth in the preamble to the Agreement.

“Assumption Agreement” means an agreement substantially in the form set forth in
Annex C to the Agreement.

 

l-1



--------------------------------------------------------------------------------

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

“Base Rate” means, for any day, (i) in the case of the Purchaser Group including
Market Street, the Market Street Base Rate and (ii) in the case of each other
Purchaser Group, shall mean the rate set forth as the Base Rate for such
Purchaser Group in the related Purchaser Group Fee Letter.

“BBA” means the British Bankers’ Association.

“Benefit Plan” means any employee benefit pension plan as defined in
Section 3(2) of ERISA in respect of which the Seller, any Originator,
Worthington or any ERISA Affiliate is, or at any time during the immediately
preceding six years was, an “employer” as defined in Section 3(5) of ERISA.

“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in New York City, New York or
Pittsburgh, Pennsylvania and (b) if this definition of “Business Day” is
utilized in connection with the Euro-Rate, dealings are carried out in the
London interbank market.

“Change in Control” means (i) with respect to Seller, that at any time
Worthington shall fail to own, directly or indirectly through one or more
wholly-owned Subsidiaries free and clear of any Adverse Claim, 100% of the
shares of outstanding voting stock of the Seller on a fully diluted basis,
(ii) with respect to any Originator, that at any time Worthington shall fail to
own, directly or indirectly through one or more wholly-owned Subsidiaries free
and clear of any Adverse Claim, 100% of the share of outstanding voting stock of
such Originator on a fully diluted basis, and (iii) with respect to Worthington,
the acquisition by any Person or its Affiliates (other than John H. McConnell,
John P. McConnell, their Affiliates or a group in which the foregoing are a
principal participant) of 20% or more of the stock (or equivalent ownership or
controlling interest) having by the terms thereof ordinary voting power to elect
a majority of the directors of Worthington (irrespective of whether or not at
the time the stock of any class or classes of Worthington will have or might
have voting power by reason of the happening or any contingency).

“Closing Date” means November 30, 2000.

“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, Worthington, the Seller or the Servicer in payment
of any amounts owed in respect of such Receivable (including purchase price,
finance charges, interest and all other charges), or that are applied to amounts
owed in respect of such Receivable (including insurance payments and net
proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other Person directly or
indirectly liable for the payment of such Pool Receivable and available to be
applied thereon), (b) all amounts deemed to have been received pursuant to
Section 1.4(e) of the Agreement and (c) all other proceeds of such Pool
Receivable.

 

l-2



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Related Committed Purchaser, the
maximum amount which such Purchaser is obligated to pay hereunder on account of
any Purchase, as set forth below its signature to this Agreement or in the
Assumption Agreement pursuant to which it became a Purchaser, as such amount may
be modified in connection with any subsequent assignment pursuant to
Section 6.3(c) or in connection with a change in the Purchase Limit pursuant to
Section 1.1(b).

“Commitment Percentage” means, for each Related Committed Purchaser in a
Purchaser Group, such Related Committed Purchaser’s Commitment divided by the
total of all Commitments of all Related Committed Purchasers in such Purchaser
Group.

“Company Note” has the meaning set forth in Section 3.1 of the Sale Agreement.

“Concentration Percentage” means any Obligor which is (i) a Group A Obligor,
16.0%, (ii) a Group B Obligor, 12.0%, (iii) a Group C Obligor, 8.0%, or (iv) a
Group D Obligor, 4.0%.

“Concentration Reserve” means, on any day, an amount equal to: (a) the Aggregate
Investment at the close of business of the Servicer on such date multiplied by
(b) (i) the Concentration Reserve Percentage on such date, divided by (ii) 100%
minus the Concentration Reserve Percentage on such date.

“Concentration Reserve Percentage” means, on any date, the quotient of (i) the
greatest of (a) the largest aggregate Outstanding Balance of the Receivables of
any single Group A Obligor or Group B Obligor, (b) the sum of the largest
aggregate Outstanding Balances of the Receivables of any two Group CB Obligors
or, (c) the sum of the largest aggregate Outstanding Balances of the Receivables
of any fourthree Group C Obligors or (d) the sum of the largest aggregate
Outstanding Balances of the Receivables of any five Group D Obligors, divided by
(ii) the aggregate Outstanding Balance of all Eligible Receivables, on such
date.

“Conduit Purchasers” means each commercial paper conduit that is a party to the
Agreement, as a purchaser, or that becomes a party to the Agreement, as a
purchaser pursuant to an Assumption Agreement.

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

“CP Rate” for any Yield Period for any Portion of Investment (i) in the case of
the Purchaser Group including Market Street, means the Market Street CP Rate,
and (ii) in the case of each other Purchaser Group, shall mean the rate set
forth as the CP Rate for such Purchaser Group in the related Purchaser Group Fee
Letter.

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of each Originator and
of Worthington in effect on the date of the Agreement and described in Schedule
I to the Agreement, as modified in compliance with the Agreement.

 

l-3



--------------------------------------------------------------------------------

“Current Days’ Sales Outstanding” means, for any calendar month, an amount
computed as of the last day of such calendar month equal to: (a) the average of
the Outstanding Balance of all Pool Receivables that are not passed their
respective due date as of the last day of most recent three calendar months
divided by (b)(i) the average of the aggregate credit sales made by the
Originators during most recent three calendar months divided by (ii) 90.

“Cut-off Date” has the meaning set forth in the Sale Agreement.

“Debt” means: (a) indebtedness for borrowed money, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, (d) obligations as lessee
under leases that shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, and (e) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (a) through (d).

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each calendar month by dividing: (a) the aggregate Outstanding Balance of
all Pool Receivables that became Defaulted Receivables during such month
excluding Ineligible Elimination Amounts, by (b)(i) at all times during which
the Current Days’ Sales Outstanding is less than or equal to 40, the aggregate
credit sales made by the Originators during the month that is five months before
such month and (ii) at all other times, the aggregate credit sales made by the
Originators during the month that is six months before such month.

“Defaulted Receivable” means a Receivable:

(a) as to which any payment, or part thereof, remains unpaid for more than 120
days, in each case from the due date for such payment, or

(b) without duplication (i) as to which an Insolvency Proceeding shall have
occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto, (ii) that has been
charged-off as uncollectible or (iii) that should have been charged-off as
uncollectible pursuant to the Credit and Collection Policy.

The “Outstanding Balance” of any Defaulted Receivable shall be determined
without regard to any credit memos or credit balances.

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each calendar month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables that were Delinquent Receivables (excluding
Steel Surcharge Receivables and amounts reported by the Servicer as inputs to
the Information Package as charge-backs and disputed receivables) on such day by
(b) the aggregate Outstanding Balance of all Pool Receivables on such day.

 

l-4



--------------------------------------------------------------------------------

“Delinquent Receivable” means a Receivable (a) as to which any payment, or part
thereof, remains unpaid for more than 90 days from the due date for such payment
or (b) without duplication, which has been (or consistent with the Credit and
Collection Policy, would be) classified as a Delinquent Receivable by the
applicable Originator. The “Outstanding Balance” of any Delinquent Receivable
shall be determined without regard to any credit memos or credit balances.

“Dilution Component Reserve” means, on any day, an amount equal to (a) the
Aggregate Investment at the close of business of the Servicer on such date
multiplied by (b) (i) the Dilution Component Reserve Percentage on such date,
divided by (ii) 100% minus the Dilution Component Reserve Percentage on such
date.

“Dilution Component Reserve Percentage” means, on any day, the product of
(a) the 12-month rolling average of the Dilution Ratio at such time multiplied
by (b) the Dilution Horizon Ratio at such time, expressed as a percentage.

“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each calendar month by dividing: (a) the aggregate amount of
payments made or owed by the Seller pursuant to Section 1.4(e)(i) of the
Agreement during such calendar month excluding Ineligible Elimination Amounts,
by (b) the aggregate credit sales made by the Originators during the calendar
month that is two months prior to such calendar month.

“Dilution Reserve” means, on any day, an amount equal to: (a) the Aggregate
Investment at the close of business of the Servicer on such date multiplied by
(b) (i) the Dilution Reserve Percentage on such date, divided by (ii) 100% minus
the Dilution Reserve Percentage on such date.

“Dilution Reserve Percentage” means, on any date, the greater of (a) 7.0%, or
(b) the percentage determined by the following formula:

[[(2.02.25 x ED) + ((DS-ED) x DS/ED))] x DHR] + (0.50% x CS)

 

ED   =      the “Expected Dilution,” which shall be equal to the 12-month
rolling average Dilution Ratio, expressed as a percentage; DS   =      the
“Dilution Spike,” which shall be equal to the highest one month Dilution Ratio
over the immediately preceding 12 months, expressed as a percentage; and CS   =
     the aggregate credit sales made by the Originators during the most recent
calendar month divided by the Net Receivables Pool Balance for such calendar
month. DHR   =      the “Dilution Horizon Ratio,” which shall be equal to the
aggregate credit sales made by the Originators during the three preceding
calendar months divided by the Net Receivables Pool Balance as of the last day
of the most recent calendar month.

 

l-5



--------------------------------------------------------------------------------

“Discount” means with respect to any Purchaser:

(a) for any Portion of Investment for any Yield Period with respect to any
Purchaser to the extent such Portion of Investment will be funded by such
Purchaser during such Yield Period through the issuance of Notes:

CPR x I x ED/360

(b) for any Portion of Investment for any Yield Period with respect to any
Purchaser to the extent such Portion of Investment will not be funded by such
Purchaser during such Yield Period through the issuance of Notes:

YR x I x ED/Year + TF

where:

 

YR   =    the Yield Rate, as applicable, for such Portion of Investment for such
Yield Period with respect to such Purchaser, I   =    the Investment with
respect to such Portion of Investment during such Yield Period with respect to
such Purchaser, CPR   =    the CP Rate for the Portion of Investment for such
Yield Period with respect to such Purchaser, ED   =    the actual number of days
during such Yield Period, Year   =    if such Portion of Investment is funded
based upon: (i) the Euro-Rate, 360 days, and (ii) the Base Rate, 365 or 366
days, as applicable, and TF   =    the Termination Fee, if any, for the Portion
of Investment for such Yield Period with respect to such Purchaser;

provided, that no provision of the Agreement shall require the payment or permit
the collection of Discount in excess of the maximum permitted by applicable law;
and provided further, that Discount for any Portion of Investment shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

“Eligible Foreign Obligor” means an Obligor which is a resident of any country
(other than the United States of America or Canada) that has a short-term
foreign currency rating (or, if such country does not have such a short-term
foreign currency rating, a long-term foreign currency rating) of at least “A2”
(or “A”) by Standard & Poor’s and “P-1” (or “A2”) by Moody’s.

“Eligible Receivable” means, at any time, a Pool Receivable:

(a) the Obligor of which is (i) a United States resident, a resident of the
Province of Ontario, Canada subject to the following proviso or Eligible Foreign
Obligor; provided, however, if the Obligor of such Receivable is a resident of
the Province of Ontario, Canada, such Receivable shall satisfy the requirements
of this clause (a)(i) if the sum of the Outstanding Balance of such Receivable
and the aggregate Outstanding Balance of all other Eligible Receivables (that
are included in the calculation of the Net Receivables Pool Balance at such
time) of Obligors who are residents of the Province of Ontario, Canada does not
exceed the product of (x) 0.020.05 times (y) the Outstanding Balance of all
other Eligible Receivables, (ii) not a government or a governmental subdivision,
affiliate or agency, (iii) not subject to any action of the type described in
paragraph (f) of Exhibit V to the Agreement and (iv) not an Affiliate of
Worthington,

 

l-6



--------------------------------------------------------------------------------

(b) that is denominated and payable only in U.S. dollars in the United States,

(c) that does not have a stated maturity which is more than 60 days after the
original invoice date of such Receivable;, provided, however, that up to 20.0%
of the aggregate Outstanding Balance of all Receivables may have a stated
maturity which is more than 60 days but not more than 90 days from the original
invoice date of such Receivable,

(d) that arises under a duly authorized Contract for the sale and delivery of
goods and services in the ordinary course of an Originator’s business,

(e) that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms,

(f) that conforms in all material respects with all applicable laws, rulings and
regulations in effect,

(g) that is not the subject of any asserted dispute, offset, hold back defense,
Adverse Claim or other claim,

(h) that satisfies all applicable requirements of the applicable Credit and
Collection Policy,

(i) that has not been modified, waived or restructured since its creation,
except as permitted pursuant to Section 4.2 of the Agreement,

(j) in which the Seller owns good and marketable title, free and clear of any
Adverse Claims, and that is freely assignable by the Seller (including without
any consent of the related Obligor),

(k) for which the Administrator (for the benefit of each Purchaser) shall have a
valid and enforceable undivided percentage ownership or security interest, to
the extent of the Purchased Interest, and a valid and enforceable first priority
perfected security interest therein and in the Related Security and Collections
with respect thereto, in each case free and clear of any Adverse Claim,

 

l-7



--------------------------------------------------------------------------------

(l) that constitutes an account as defined in the UCC, and that is not evidenced
by instruments or chattel paper,

(m) that is not a Defaulted Receivable, a Delinquent Receivable or a Steel
Surcharge Receivable,

(n) for which none of the Originator thereof, the Seller and the Servicer has
established any offset arrangements with the related Obligor,

(o) for which Defaulted Receivables of the related Obligor do not exceed 35% of
the Outstanding Balance of all such Obligor’s Receivables, and

(p) that represents amounts earned and payable by the Obligor that are not
subject to the performance of additional services by the Originator or Servicer
thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.

“ERISA Affiliate” means: (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Seller, any Originator or Worthington, (b) a trade
or business (whether or not incorporated) under common control (within the
meaning of Section 414(c) of the Internal Revenue Code) with the Seller, any
Originator or Worthington, or (c) a member of the same affiliated service group
(within the meaning of Section 414(m) of the Internal Revenue Code) as the
Seller, any Originator, any corporation described in clause (a) or any trade or
business described in clause (b).

“Euro-Rate” means with respect to any Yield Period, the interest rate per annum
determined by the Administrator by dividing (the resulting quotient rounded
upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the rate of
interest determined by the applicable Purchaser Agent in accordance with its
usual procedures (which determination shall be conclusive absent manifest error)
to be the average of the London interbank market offered rates for U.S. dollars
quoted by the BBA as set forth on Dow Jones Markets Service (formerly known as
Telerate) (or appropriate successor or, if BBA or its successor ceases to
provide display page 3750 (or such other display page on the Dow Jones Markets
Service system as may replace display page 3750) at or about 11:00 a.m. (London
time) on the Business Day which is two (2) Business Days prior to the first day
of such Yield Period for an amount comparable to the Portion of Investment to be
funded at the Yield Rate and based upon the Euro-Rate during such Yield Period
by (ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage. The
Euro-Rate may also be expressed by the following formula:

 

      Average of London interbank offered rates quoted by BBA as shown on Dow
Jones Markets Service display page 3750 or appropriate successor   Euro-Rate   =
 

 

        1.00 - Euro-Rate Reserve Percentage  

 

l-8



--------------------------------------------------------------------------------

where “Euro-Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”). The Euro-Rate shall be adjusted with respect to any
Portion of Investment funded at the Yield Rate and based upon the Euro-Rate that
is outstanding on the effective date of any change in the Euro-Rate Reserve
Percentage as of such effective date. The applicable Purchaser Agent shall give
prompt notice to the Seller of the Euro-Rate as determined or adjusted in
accordance herewith (which determination shall be conclusive absent manifest
error).

“Excess Concentration” means, on any date, the sum of the following amounts:
(i) the amount by which the Outstanding Balance of Eligible Receivables of each
Obligor then in the Receivables Pool exceeds an amount equal to: (a) the
applicable Concentration Percentage for such Obligor multiplied by (b) the
Outstanding Balance of all Eligible Receivables, on such date.

“Excluded Obligor” means General Motors Corporation, Chrysler LLC or any of
their respective Affiliates. “Excluded Receivable” means any indebtedness and
other obligations owed to the Seller (as the assignee of the related Originator)
or any Originator by, or any right of any Originator to payment from or on
behalf of, any Excluded Obligor, whether constituting an account, chattel paper,
instrument or general intangible, arising in connection with the sale of goods
or the rendering of services by an Originator, and includes the obligation to
pay any finance charges, fees and other charges with respect thereto. then in
the Receivables Pool on such date, plus (ii) the amount by which (a) the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool the Obligor of which is an Eligible Foreign Obligor exceeds
(b) 3.00% of the aggregate Outstanding Balance of all Eligible Receivables then
in the Receivables Pool on such date.

“Facility Termination Date” means the earliest to occur of: (a) with respect to
each Purchaser January 26, 2011, (b) the date determined pursuant to Section 2.2
of the Agreement, (c) the date the Purchase Limit reduces to zero pursuant to
Section 1.1(b) of the Agreement and (d) with respect to each Purchaser Group,
the date that the commitments of all of the Liquidity Providers terminate under
the related Liquidity Agreements.

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor

 

l-9



--------------------------------------------------------------------------------

publication, published by the Federal Reserve Bank of New York (including any
such successor, the “Composite 3:30 p.m. Quotations”) for such day under the
caption “Federal Funds Effective Rate.” If on any relevant day the appropriate
rate is not yet published in either H.15(519) or the Composite 3:30 p.m.
Quotations, the rate for such day will be the arithmetic mean as determined by
the applicable Purchaser Agent of the rates for the last transaction in
overnight Federal funds arranged before 9:00 a.m. (New York time) on that day by
each of three leading brokers of Federal funds transactions in New York City
selected by such Purchaser Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fees” means the fees payable by the Seller to each Purchaser Group pursuant to
the applicable Purchaser Group Fee Letter.

“GAAP” means the generally accepted accounting principles and practices in the
United States, consistently applied.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any court, and any Person owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

“Group A Obligor” means an Obligor with a short-term senior unsecured
indebtedness rating (or, if such Obligor does not have such a short-term rating,
a long-term senior unsecured indebtedness rating) of at least “A-1” (or “A+”) by
Standard & Poor’s and “P-1” (or “A1”) by Moody’s.

“Group B Obligor” means an Obligor with a short-term senior unsecured
indebtedness rating (or, if such Obligor does not have such a short-term rating,
a long-term senior unsecured indebtedness rating) of at least “A-2” (or “BBB+”)
by Standard & Poor’s and “P-2” (or “Baa1”) by Moody’s, that is not a Group A
Obligor.

“Group C Obligor” means an Obligor with a short-term senior unsecured
indebtedness rating (or, if such Obligor does not have such a short-term rating,
a long-term senior unsecured indebtedness rating) of at least “A-3” (or “BBB-”)
by Standard & Poor’s and “P-3” (or “Baa3”) by Moody’s, that is not a Group A
Obligor or a Group B Obligor.

“Group Commitment” means with respect to any Purchaser Group the aggregate of
the Commitments of each Purchaser within such Purchaser Group.

“Group D Obligor” means an Obligor which is not a Group A Obligor, a Group B
Obligor or a Group C Obligor.

“Group Investment” means with respect to any Purchaser Group, an amount equal to
the aggregate of all Investments of the Purchasers within such Purchaser Group.

“Indemnified Amounts” has the meaning set forth in Section 3.1 of the Agreement.

 

l-10



--------------------------------------------------------------------------------

“Indemnified Party” has the meaning set forth in Section 3.1 of the Agreement.

“Independent Director” has the meaning set forth in paragraph 3(c) of Exhibit IV
to the Agreement.

“Ineligible Elimination Amounts” means amounts which are reported by the
Servicer as inputs to the Information Package as credit memos or aged invoices
which relate to Receivables which are not Eligible Receivables, including
without limitation, Receivables (a) the Obligor of which is not United States
resident, (b) the Obligor of which is an Affiliate of Worthington, (cb) related
to the resale program, (dc) which are Steel Surcharge Receivables, (ed) which
are fuel surcharge receivables or (fe) the Obligor of which is listed on
Schedule V hereto (together with its subsidiaries and affiliates); provided,
however, that such amounts which are reported by the Servicer as inputs to the
Information Package as credit memos or aged invoices with respect to each such
Obligor set forth on Schedule V shall be deemed to be “Ineligible Elimination
Amounts” beginning with the Information Package due on or prior to February 26,
2009 (containing the January 31, 2009 data) and continuing thereafter until the
Administrator consents otherwise.

“Information Package” means a report, in substantially the form of Annex A to
the Agreement, furnished to the Administrator pursuant to the Agreement.

“Insolvency Proceeding” means: (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors of a Person
or, composition, marshaling of assets for creditors of a Person, or other,
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors, in each of cases (a) and (b) undertaken under U.S.
Federal, state or foreign law, including the Bankruptcy Code.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of the Internal Revenue Code also refer to any successor sections.

“Investment” means with respect to any Purchaser the amount paid to the Seller
by such Purchaser pursuant to the Agreement, or such amount divided or combined
in accordance with the Agreement, in each case reduced from time to time by
Collections distributed and applied on account of such Investment pursuant to
Section 1.4(d) of the Agreement; provided, that if such Investment shall have
been reduced by any distribution and thereafter all or a portion of such
distribution is rescinded or must otherwise be returned for any reason, such
Investment shall be increased by the amount of such rescinded or returned
distribution as though it had not been made.

“Liquidity Agent” means each of the banks acting as agent for the various
Liquidity Banks under each Liquidity Agreement.

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Purchaser in order to provide
liquidity for such Conduit Purchaser’s Purchases.

 

I-11



--------------------------------------------------------------------------------

“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Purchaser pursuant to the terms of a
Liquidity Agreement.

“Lock-Box Account” means an account maintained at a bank or other financial
institution for the purpose of, directly or indirectly, receiving Collections.

“Lock-Box Agreement” means an agreement, among the Seller, the Servicer and a
Lock-Box Bank.

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

“Loss Reserve” means, on any date, an amount equal to (a) the Aggregate
Investment at the close of business of the Servicer on such date multiplied by
(b) (i) the Loss Reserve Percentage on such date, divided by (ii) 100% minus the
Loss Reserve Percentage on such date.

“Loss Reserve Percentage” means, on any date, the greater of, (a) 6.0% and (b)
the product of (i) 22.25 times (ii) the highest average of the Default Ratios
for any three consecutive calendar months during the twelve most recent calendar
months multiplied by (iii) (1) (A) at all times during which the Current Days’
Sales Outstanding is less than or equal to 40, the aggregate credit sales made
by the Originators during the five most recent calendar months, and (B) at all
other times, the aggregate credit sales made by the Originators during the six
most recent calendar months divided by (2) the Net Receivables Pool Balance as
of such date.

“Majority Purchasers” means, at any time, Purchasers whose Commitments aggregate
2/3rds or more of the aggregate of the Commitments of all Purchasers; provided,
however, that so long as any Purchaser’s Commitment is greater than 50% of the
aggregate Commitments, then “Majority Purchasers” shall mean a minimum of two
Purchasers whose Commitments aggregate more than 50% of the aggregate
Commitments.

“Market Street” has the meaning set forth in the preamble to the Agreement.

“Market Street Base Rate” means, in the case of Market Street or any Purchaser
in its Purchaser Group, for any day, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate shall be at all times equal to
the higher of:

(a) the rate of interest in effect for such day as publicly announced from time
to time by PNC in Pittsburgh, Pennsylvania as its “prime rate.” Such “prime
rate” is set by PNC based upon various factors, including PNC’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate, and

(b) 0.50% per annum above the latest Federal Funds Rate.

 

I-12



--------------------------------------------------------------------------------

“Market Street CP Rate” means, with respect to Market Street for any Yield
Period with respect to any Portion of Investment, the per annum rate equivalent
to the “weighted average cost” (as defined below) related to the issuance of
Market Street’s Notes that are allocated, in whole or in part, by Market Street
(or by its Purchaser Agent) to fund or maintain such Portion of Investment (and
which may also be allocated in part to the funding of other Portions of
Investment hereunder or of other assets of Market Street); provided, however,
that if any component of such rate is a discount rate, in calculating the
“Market Street CP Rate” for such Portion of Investment for such Yield Period,
Market Street shall for such component use the rate resulting from converting
such discount rate to an interest bearing equivalent rate per annum. As used in
this definition, Market Street’s “weighted average cost” shall consist of
(x) the actual interest rate (or discount) paid to purchasers of Market Street’s
Notes, together with the commissions of placement agents and dealers in respect
of such Notes, to the extent such commissions are allocated, in whole or in
part, to such Notes by Market Street (or by its Purchaser Agent) and (y) any
incremental carrying costs incurred with respect to Market Street’s Notes
maturing on dates other than those on which corresponding funds are received by
Market Street. Notwithstanding the foregoing, the “Market Street CP Rate” for
any day while a Termination Event exists shall be an interest rate equal to 2%
above the Base Rate in effect on such day.

“Market Street Yield Rate” for any Yield Period for any Portion of Investment of
the Purchased Interest in the case of Market Street or any Purchaser in its
Purchaser Group, means an interest rate per annum equal to, at Administrator’s
option: (a) the rate set forth as the “Applicable Margin” in the Purchaser Group
Fee Letter relating to Market Street above the Euro-Rate for such Yield Period,
or (b) the Base Rate for such Yield Period; provided, however, that in the case
of:

(i) any Yield Period on or before the first day of which the Administrator shall
have been notified by any Purchaser or other Program Support Provider that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for such Person, to fund any Euro-Rate
Portion of Investment (and such Person shall not have subsequently notified the
Administrator that such circumstances no longer exist),

(ii) any Yield Period of one to (and including) 29 days,

(iii) any Yield Period as to which the Administrator does not receive notice
before noon (New York City time) on the third Business Day preceding the first
day of such Yield Period that the Seller desires that the related Portion of
Investment be a Euro-Rate Portion of Investment, or

(iv) any Yield Period relating to a Portion of Investment that is less than
$5,000,000,

the “Yield Rate” for each such Yield Period shall be an interest rate per annum
equal to the Base Rate in effect on each day of such Yield Period. The “Yield
Rate” for any day while a Termination Event exists shall be an interest rate
equal to (in the Administrator’s sole and absolute discretion) (i) 2% per annum
above the applicable Base Rate or (ii) the Applicable Margin in effect on such
day.

 

I-13



--------------------------------------------------------------------------------

“Material Adverse Effect” means, relative to any Person with respect to any
event or circumstance, a material adverse effect on:

(a) the assets, operations, business or financial condition of the Seller, the
Servicer or Worthington Industries, Inc. on a consolidated basis,

(b) the ability of any of such Person to perform its obligations under the
Agreement or any other Transaction Document to which it is a party,

(c) the validity or enforceability of any other Transaction Document, or the
validity, enforceability or collectibility of a material portion of the Pool
Receivables, or

(d) the status, perfection, enforceability or priority of any Purchaser’s or the
Seller’s interest in the Pool Assets.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Receivables Pool Balance” means, at any time: (a) the Outstanding Balance
of Eligible Receivables then in the Receivables Pool minus (b) the Excess
Concentration minus (c) the Specifically Reserved Dilution Amount.

“Notes” means short-term promissory notes issued, or to be issued, by each
Conduit Purchaser to fund its investments in accounts receivable or other
financial assets.

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

“Originator” has the meaning set forth in the Sale Agreement.

“Originator Assignment Certificate” means each assignment, in substantially the
form of Exhibit C to the Sale Agreement, evidencing Seller’s ownership of the
Receivables generated by Originator, as the same may be amended, supplemented,
amended and restated, or otherwise modified from time to time in accordance with
the Sale Agreement.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Payment Date” has the meaning set forth in Section 2.1 of the Sale Agreement.

“Permitted Lock-Box Bank means any of the following Bank of America, Bank of
Nova Scotia, The Bank of Tokyo-Mitsubishi UFJ, Bank One,Ltd., JPMorgan Chase
Manhattan Bank, N.A., Citibank, Comerica Bank, First Union Bank, Firstar Bank,
Fleet Bank, Huntington Bank, Key Bank, The Bank of New York Mellon Bank,
National City Bank, PNC Bank, Wachovia Bank and any successor thereof, or such
other bank as may be consented to by the Administrator and the Majority
Purchasers.

 

I-14



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“PNC” has the meaning set forth in the preamble to the Agreement.

“Pool Assets” has the meaning set forth in Section 1.2(d) of the Agreement.

“Pool Receivable” means a Receivable in the Receivables Pool.

“Portion of Investment” means, with respect to any Purchaser and its related
Investment, the portion of such Investment being funded or maintained by such
Purchaser by reference to a particular interest rate basis.

“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which the such
Conduit Purchaser is obligated to reimburse the applicable Program Support
Provider for any drawings thereunder, (c) the sale by such Conduit Purchaser to
any Program Support Provider of the Purchased Interest (or portions thereof)
maintained by such Conduit Purchaser and/or (d) the making of loans and/or other
extensions of credit to any Conduit Purchaser in connection with such Conduit
Purchaser’s securitization program contemplated in the Agreement, together with
any letter of credit, surety bond or other instrument issued thereunder (but
excluding any discretionary advance facility provided by the Administrator).

“Program Support Provider” means and includes with respect to each Conduit
Purchaser any Liquidity Provider and any other Person (other than any customer
of such Conduit Purchaser) now or hereafter extending credit or having a
commitment to extend credit to or for the account of, or to make purchases from,
such Conduit Purchaser pursuant to any Program Support Agreement.

“Purchase” is defined in Section 1.1(a).

“Purchase and Sale Indemnified Amounts” has the meaning set forth in Section 9.1
of the Sale Agreement.

“Purchase and Sale Indemnified Party” has the meaning set forth in Section 9.1
of the Sale Agreement.

“Purchase and Sale Termination Date” has the meaning set forth in Section 1.4 of
the Sale Agreement.

“Purchase and Sale Termination Event” has the meaning set forth in Section 8.1
of the Sale Agreement.

“Purchase Date” means the date of which a Purchase or a reinvestment is made
pursuant to the Agreement.

 

I-15



--------------------------------------------------------------------------------

“Purchase Facility” has the meaning set forth in Section 1.1 of the Sale
Agreement.

“Purchase Limit” means $100,000,000, as such amount may be reduced pursuant to
Section 1.1(b) of the Agreement. References to the unused portion of the
Purchase Limit shall mean, at any time, the Purchase Limit minus the then
outstanding Aggregate Investment.

“Purchase Price” has the meaning set forth in Section 2.1 of the Sale Agreement.

“Purchase Report” has the meaning set forth in Section 2.1 of the Sale
Agreement.

“Purchased Interest” means, at any time, the undivided percentage ownership
interest in: (a) each and every Pool Receivable now existing or hereafter
arising, (b) all Related Security with respect to such Pool Receivables and
(c) all Collections with respect to, and other proceeds of, such Pool
Receivables and Related Security. Such undivided percentage interest shall be
computed as:

 

 

Aggregate Investment + Total Reserves

    Net Receivables Pool Balance  

The Purchased Interest shall be determined from time to time pursuant to
Section 1.3 of the Agreement.

“Purchaser” means each Conduit Purchaser and/or each Related Committed
Purchaser, as applicable.

“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and designated as a Purchaser Agent for such Purchaser Group on the
signature pages to the Agreement or any other Person who becomes a party to this
Agreement as a Purchaser Agent pursuant to an Assumption Agreement or a Transfer
Supplement.

“Purchaser Group” means, for each Conduit Purchaser, such Conduit Purchaser, its
Related Committed Purchasers and its related Purchaser Agent.

“Purchaser Group Fee Letter” has the meaning set forth in Section 1.5 of the
Agreement.

“Purchasers’ Share” of any amount means such amount multiplied by the Purchased
Interest at the time of determination.

“Ratable Share” means, for each Purchaser Group, such Purchaser Group’s
aggregate Commitments divided by the aggregate Commitments of all Purchaser
Groups.

“Rating Agency Condition” means, with respect to any material event or
occurrence, receipt by the Administrator (or the applicable Purchaser Agent) of
written confirmation from each of Standard & Poor’s and Moody’s that such event
or occurrence shall not cause the rating on the then outstanding Notes of any
applicable Purchaser to be downgraded or withdrawn.

“Receivable” means any indebtedness and other obligations owed to the Seller or
any Originator by, or any right of the Seller or any Originator to payment from
or on behalf of, an Obligor, whether constituting an account, chattel paper,
instrument or general intangible, arising

 

I-16



--------------------------------------------------------------------------------

in connection with the sale of goods or the rendering of services by an
Originator, and includes the obligation to pay any finance charges, fees and
other charges with respect thereto; provided however, that “Receivable” shall
not include any Excluded Receivable or any such indebtedness and such other
obligations or any such right to payment arising in connection with the sale of
goods or the rendering of services by the Taylor Division of Worthington Steel
of Michigan, Inc. or the Worthington Machine Technology Division of The
Worthington Steel Company, an Ohio corporation. . Indebtedness and other
obligations arising from any one transaction, including indebtedness and other
obligations represented by an individual invoice or agreement, shall constitute
a Receivable separate from a Receivable consisting of the indebtedness and other
obligations arising from any other transaction.

“Receivables Pool” means, at any time, all of the then outstanding Receivables
purchased by the Seller pursuant to the Sale Agreement prior to the Facility
Termination Date.

“Related Committed Purchaser” means each Person listed as such (and its
respective Commitment) for each Conduit Purchaser as set forth on the signature
pages of the Agreement or in any Assumption Agreement or Transfer Supplement.

“Related Rights” has the meaning set forth in Section 1.1 of the Sale Agreement.

“Related Security” means, with respect to any Receivable:

(a) all of the Seller’s and the Originator thereof’s interest in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), relating to any sale giving
rise to such Receivable,

(b) all instruments and chattel paper that may evidence such Receivable,

(c) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto, and

(d) all of the Seller’s and the Originator thereof’s rights, interests and
claims under the Contracts and all guaranties, indemnities, insurance and other
agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise.

“Sale Agreement” means the Purchase and Sale Agreement, dated as of November 30,
2000, among the Seller, the Originators and the Servicer as amended through the
date of the Agreement and as such agreement may be amended, amended and
restated, supplemented or otherwise modified from time to time.

“Seller” has the meaning set forth in the preamble to the Agreement.

 

I-17



--------------------------------------------------------------------------------

“Seller’s Share” of any amount means the greater of: (a) $0 and (b) such amount
minus the product of (i) such amount multiplied by (ii) the Purchased Interest.

“Servicer” has the meaning set forth in the preamble to the Agreement.

“Servicing Fee” shall mean the fee referred to in Section 4.6 of the Agreement.

“Settlement Date” means the 18th Business Day of each calendar month which
Business Day is set forth on Schedule IV or such other Business Day as otherwise
consented to by the Administrator, the Purchasers, the Seller and the Servicer.
The Administrator shall update Schedule IV to list the 18th Business Day of each
calendar month beyond November 2001 by no later than October 31, 2001.

“Simple Majority” means, at any time, Purchasers whose Commitments aggregate 51%
or more of the aggregate of the Commitments of all Purchasers.

“Solvent” means, with respect to any Person at any time, a condition under
which:

(i) the fair value and present fair saleable value of such Person’s total assets
is, on the date of determination, greater than such Person’s total liabilities
(including contingent and unliquidated liabilities) at such time;

(ii) the fair value and present fair saleable value of such Person’s assets is
greater than the amount that will be required to pay such Person’s probable
liability on its existing debts as they become absolute and matured (“debts,”
for this purpose, includes all legal liabilities, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed, or contingent);

(iii) such Person is and shall continue to be able to pay all of its liabilities
as such liabilities mature; and

(iv) such Person does not have unreasonably small capital with which to engage
in its current and in its anticipated business.

For purposes of this definition:

(A) the amount of a Person’s contingent or unliquidated liabilities at any time
shall be that amount which, in light of all the facts and circumstances then
existing, represents the amount which can reasonably be expected to become an
actual or matured liability;

(B) the “fair value” of an asset shall be the amount which may be realized
within a reasonable time either through collection or sale of such asset at its
regular market value;

(C) the “regular market value” of an asset shall be the amount which a capable
and diligent business person could obtain for such asset from an interested
buyer who is willing to Purchase such asset under ordinary selling conditions;
and

 

I-18



--------------------------------------------------------------------------------

(D) the “present fair saleable value” of an asset means the amount which can be
obtained if such asset is sold with reasonable promptness in an arm’s-length
transaction in an existing and not theoretical market.

“Specifically Reserved Dilution Amount” means, for any calendar month, the sum
of the amounts reserved in the balance sheet of each Originator for volume
rebates.

“Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.

“Steel Surcharge Receivable” means a Receivable, the Originators of which are
The Worthington Steel Company, a Delaware corporation, The Worthington Steel
Company, a North Carolina corporation, The Worthington Steel Company, an Ohio
corporation, Worthington Steel Company of Kentucky, LLC, a Kentucky limited
liability company, Worthington Steel Company of Decatur, L.L.C., an Alabama
limited liability company, or Worthington Steel of Michigan, Inc., a Michigan
corporation, which is associated with surcharges for coke shortages, utilities,
fuel, freight and other costs from vendors of such Originators.

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

“Tangible Net Worth” means, with respect to any Person, the tangible net worth
of such Person as determined in accordance with GAAP.

“Termination Day” means: (a) each day on which the conditions set forth in
Section 2 of Exhibit II to the Agreement are not satisfied or (b) each day that
occurs on or after the Facility Termination Date.

“Termination Event” has the meaning specified in Exhibit V to the Agreement.

“Termination Fee” means, for any Yield Period, with respect to any Purchaser,
the amount, if any, by which: (a) the additional Discount related to such
Purchaser’s Investment (calculated without taking into account any Termination
Fee or any shortened duration of such Yield Period) that would have accrued
during such Yield Period on the reductions of Investment relating to such Yield
Period had such reductions not been made, exceeds (b) the income, if any,
received by such Purchaser from investing the proceeds of such reductions of
Investment, as determined by the such Purchaser’s Purchaser Agent, which
determination shall be binding and conclusive for all purposes, absent manifest
error.

“Total Reserves” means, at any time, the sum of the Yield Reserve and the
greater of (a) the sum of the Loss Reserve and the Dilution Reserve, or (b) the
sum of the Concentration Reserve and the Dilution Component Reserve.

 

I-19



--------------------------------------------------------------------------------

“Transaction Documents” means the Agreement, the Lock-Box Agreements, each
Purchaser Group Fee Letter, the Sale Agreement and all other certificates,
instruments, UCC financing statements, reports, notices, agreements and
documents executed or delivered under or in connection with any of the
foregoing, in each case as the same may be amended, supplemented or otherwise
modified from time to time in accordance with the Agreement.

“Transfer Supplement” has the respective meanings set forth in Sections 6.3(c)
and 6.3(e).

“Turnover Rate” means, for any calendar month, an amount computed as of the last
day of such calendar month equal to: (a) the average of the Outstanding Balance
of all Pool Receivables as of the last day of such calendar month, divided by
(b) the quotient of (i) the aggregate credit sales made by the Originators
during the three calendar months ended on the last day of such calendar month,
divided by (ii) 3.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“Unmatured Purchase and Sale Termination Event” means any event which, with the
giving of notice or lapse of time, or both, would become a Purchase and Sale
Termination Event.

“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.

“Worthington” has the meaning set forth in the preamble to the Agreement.

“Yield Period” means, with respect to each Portion of Investment: (a) before the
Facility Termination Date: (i) initially the period commencing on the date of
the initial Purchase pursuant to Section 1.2 of the Agreement (or in the case of
any fees payable hereunder, commencing on the Closing Date) and ending on (but
not including) the next Settlement Date, and (ii) thereafter, each period
commencing on such Settlement Date and ending on (but not including) the next
Settlement Date, and (b) on and after the Facility Termination Date, such period
(including a period of one day) as shall be selected from time to time by the
Administrator or, in the absence of any such selection, each period of 30 days
from the last day of the preceding Yield Period.

“Yield Rate” for any Yield Period for any Portion of Investment of the Purchased
Interest (i) in the case of the Purchaser Group including Market Street, means
the Market Street Yield Rate, and (ii) in the case of each other Purchaser
Group, shall mean the rate set forth as the Yield Rate for such Purchaser Group
in the related Purchaser Group Fee Letter.

“Yield Reserve” shall be equal to the Aggregate Investment multiplied by a
percentage equal to (i) the Yield Reserve Percentage divided by (ii) 100% minus
the Yield Reserve Percentage.

“Yield Reserve Percentage” means, on any date, an amount equal to (i) the sum of
the weighted average Base Rate for the most recent period plus 1.0%, multiplied
by (ii) the product of 1.5 times the Turnover Rate, divided by (iii) 12.

 

I-20



--------------------------------------------------------------------------------

Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles. All terms
used in Article 9 of the UCC in the State of New York, and not specifically
defined herein, are used herein as defined in such Article 9. Unless the context
otherwise requires, “or” means “and/or,” and “including” (and with correlative
meaning “include” and “includes”) means including without limiting the
generality of any description preceding such term.

 

I-21



--------------------------------------------------------------------------------

EXHIBIT II

CONDITIONS OF PURCHASES

1. Conditions Precedent to Initial Purchase. The initial Purchase under this
Agreement is subject to the following conditions precedent that the
Administrator and each Purchaser Agent shall have received on or before the date
of such Purchase (other than with respect to the condition set forth in
paragraph (g), which such condition must be satisfied within 30 days of such
Purchase), each in form and substance (including the date thereof) satisfactory
to the Administrator and each Purchaser Agent:

(a) A counterpart of the Agreement and the other Transaction Documents executed
by the parties thereto.

(b) Certified copies of: (i) the resolutions of the Board of Directors of each
of the Seller, the Originators and Worthington authorizing the execution,
delivery and performance by the Seller, such Originator and Worthington, as the
case may be, of the Agreement and the other Transaction Documents to which it is
a party; (ii) all documents evidencing other necessary organizational action and
governmental approvals, if any, with respect to the Agreement and the other
Transaction Documents and (iii) the certificate of incorporation and by-laws or
certificate of formation and limited liability company agreement or any other
organizational document, as applicable, of the Seller, each Originator and
Worthington.

(c) A certificate of the Secretary or Assistant Secretary of the Seller, the
Originators and Worthington certifying the names and true signatures of its
officers who are authorized to sign the Agreement and the other Transaction
Documents. Until the Administrator and each Purchaser Agent receives a
subsequent incumbency certificate from the Seller, an Originator or Worthington,
as the case may be, the Administrator and each Purchaser Agent shall be entitled
to rely on the last such certificate delivered to it by the Seller, such
Originator or Worthington, as the case may be.

(d) Acknowledgment copies, or time stamped receipt copies, of proper financing
statements, duly filed on or before the date of such initial purchase under the
UCC of all jurisdictions that the Administrator may deem necessary or desirable
in order to perfect the interests of the Seller, Worthington and the
Administrator (on behalf of each Purchaser) contemplated by the Agreement and
the Sale Agreement.

(e) Acknowledgment copies, or time-stamped receipt copies, of proper financing
statements, if any, necessary to release all security interests and other rights
of any Person in the Receivables, Contracts or Related Security previously
granted by the Originators, Worthington or the Seller.

(f) Completed UCC search reports, dated on or shortly before the date of the
initial purchase hereunder, listing the financing statements filed in all
applicable jurisdictions referred to in subsection (e) above that name the
Originators or the Seller as debtor, together with copies of such other
financing statements, and similar search reports with respect to judgment liens,
federal tax liens and liens of the Pension Benefit Guaranty Corporation in such
jurisdictions, as the Administrator or any Purchaser Agent may request, showing
no Adverse Claims on any Pool Assets.

 

II-1



--------------------------------------------------------------------------------

(g) Copies of executed Lock-Box Agreements with each Lock-Box Bank.

(h) Favorable opinions, in form and substance reasonably satisfactory to the
Administrator and each Purchaser Agent, of: (i) Jones Day Reavis & Pogue,
counsel for the Seller, the Originators, Worthington and the Servicer, and
(ii) Dale T. Brinkman, counsel for Seller, Worthington and the Originators.

(i) Satisfactory results of a review and audit (performed by representatives of
each Purchaser Agent) of the Servicer’s collection, operating and reporting
systems, the Credit and Collection Policy of each Originator, historical
receivables data and accounts, including satisfactory results of a review of the
Servicer’s operating location(s).

(j) A pro forma Information Package representing the performance of the
Receivables Pool for the calendar month before closing.

(k) Evidence of payment by the Seller of all accrued and unpaid fees (including
those contemplated by each Purchaser Group Fee Letter), costs and expenses to
the extent then due and payable on the date thereof, including any such costs,
fees and expenses arising under or referenced in Section 6.4 of the Agreement
and the Fee Letter.

(l) Each Purchaser Group Fee Letter (received only by the related Purchaser
Group Agent) duly executed by the Seller and the Servicer.

(m) Good standing certificates with respect to each of the Seller, the
Originators and the Servicer issued by the Secretary of State (or similar
official) of the state of each such Person’s organization and principal place of
business.

(n) To the extent required by each Conduit Purchaser’s commercial paper program,
letters from each of the rating agencies then rating the Notes confirming the
rating of such Notes after giving effect to the transaction contemplated by the
Agreement.

(o) Each Liquidity Agreement (received only by the related Purchaser Group
Agent) and all other Transaction Documents duly executed by the parties thereto.

(p) A computer file containing all information with respect to the Receivables
as the Administrator or any Purchaser Agent may reasonably request.

(q) Such other approvals, opinions or documents as the Administrator or any
Purchaser Agent may reasonably request.

2. Conditions Precedent to All Purchases and Reinvestments. Each Purchase
(including the initial Purchase) and each reinvestment shall be subject to the
further conditions precedent that:

(a) in the case of each purchase, the Servicer shall have delivered to the
Administrator and each Purchaser Agent on or before such purchase, in form and
substance satisfactory to the Administrator and such Purchaser Agent, a
completed pro forma Information Package to reflect the level of Investment with
respect to each Purchaser Group and related reserves and the calculation of the
Purchased Interest after such subsequent purchase and a completed purchase
notice in the form of Annex B; and

 

II-2



--------------------------------------------------------------------------------

(b) on the date of such purchase or reinvestment the following statements shall
be true (and acceptance of the proceeds of such purchase or reinvestment shall
be deemed a representation and warranty by the Seller that such statements are
then true):

(i) the representations and warranties contained in Exhibit III to the Agreement
are true and correct in all material respects on and as of the date of such
purchase or reinvestment as though made on and as of such date (except to the
extent that such representations and warranties relate expressly to an earlier
date, and in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date); and

(ii) no event has occurred and is continuing, or would result from such purchase
or reinvestment, that constitutes a Termination Event or an Unmatured
Termination Event.

 

II-3



--------------------------------------------------------------------------------

EXHIBIT III

REPRESENTATIONS AND WARRANTIES

1. Representations and Warranties of the Seller. The Seller represents and
warrants as follows:

(a) The Seller is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware, and is duly qualified to do
business and is in good standing as a foreign corporation in every jurisdiction
where the nature of its business requires it to be so qualified, except where
the failure to be so qualified would not have a Material Adverse Effect.

(b) The execution, delivery and performance by the Seller of the Agreement and
the other Transaction Documents to which it is a party, including its use of the
proceeds of purchases and reinvestments: (i) are within its corporate powers;
(ii) have been duly authorized by all necessary corporate action; (iii) do not
contravene or result in a default under or conflict with: (A) its charter or
by-laws, (B) any law, rule or regulation applicable to it, (C) any indenture,
loan agreement, mortgage, deed of trust or other material agreement or
instrument to which it is a party or by which it is bound, or (D) any order,
writ, judgment, award, injunction or decree binding on or affecting it or any of
its property; and (iv) do not result in or require the creation of any Adverse
Claim upon or with respect to any of its properties. The Agreement and the other
Transaction Documents to which it is a party have been duly executed and
delivered by the Seller.

(c) No authorization, approval or other action by, and no notice to or filing
with, any Governmental Authority or other Person is required for its due
execution, delivery and performance by the Seller of the Agreement or any other
Transaction Document to which it is a party, other than the Uniform Commercial
Code filings referred to in Exhibit II to the Agreement, all of which shall have
been filed on or before the date of the first purchase hereunder.

(d) Each of the Agreement and the other Transaction Documents to which the
Seller is a party constitutes its legal, valid and binding obligation of the
Seller enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws from time to time in effect affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

(e) There is no pending or, to Seller’s best knowledge, threatened action or
proceeding affecting Seller or any of its properties before any Governmental
Authority or arbitrator.

(f) No proceeds of any purchase or reinvestment will be used to acquire any
equity security of a class that is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.

 

III-1



--------------------------------------------------------------------------------

(g) The Seller is the legal and beneficial owner of the Pool Receivables and
Related Security, free and clear of any Adverse Claim. Upon each purchase or
reinvestment, Administrator (for the benefit of each Purchaser) shall acquire a
valid and enforceable perfected undivided percentage ownership or security
interest, to the extent of the Purchased Interest, in each Pool Receivable then
existing or thereafter arising and in the Related Security, Collections and
other proceeds with respect thereto, free and clear of any Adverse Claim. The
Agreement creates a security interest in favor of the Administrator (for the
benefit of each Purchaser) in the Pool Assets, and the Administrator (for the
benefit of each Purchaser) has a first priority perfected security interest in
the Pool Assets, free and clear of any Adverse Claims. No effective financing
statement or other instrument similar in effect covering any Pool Asset is on
file in any recording office, except those filed in favor of the Seller pursuant
to the Sale Agreement and the Administrator (for the benefit of each Purchaser)
relating to the Agreement, or in respect of which the Administrator has received
evidence satisfactory to the Administrator of acknowledgment copies, or
time-stamped receipt copies, of proper financing statements releasing or
terminating, as applicable, all security interests and other rights of any
Person in such Pool Asset.

(h) Each Information Package (if prepared by the Seller or one of its
Affiliates, or to the extent that information contained therein is supplied by
the Seller or an Affiliate), information, exhibit, financial statement,
document, book, record or report furnished or to be furnished at any time by or
on behalf of the Seller to the Administrator or any Purchaser Agent in
connection with the Agreement or any other Transaction Document to which it is a
party is or will be complete and accurate in all material respects as of its
date or as of the date so furnished, and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

(i) The Seller has filed all tax returns and reports required by law to have
been filed by it and has paid all taxes and governmental charges thereby shown
to be owing, except any such taxes or charges which are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.

(j) The names and addresses of all the Lock-Box Banks, together with the account
numbers of the Lock-Box Accounts at such Lock-Box Banks, are specified in
Schedule II to the Agreement (or at such other Lock-Box Banks and/or with such
other Lock-Box Accounts as have been notified to the Administrator in accordance
with the Agreement) and all Lock-Box Accounts are subject to Lock-Box Agreements
(except as otherwise agreed to in writing by the Administrator and each
Purchaser Agent or as provided in Section 4.3). Seller has not granted to any
Person, other than the Administrator as contemplated by the Agreement, dominion
and control of any Lock-Box Account, or the right to take dominion and control
of any such account at a future time or upon the occurrence of a future event.

(k) The Seller is not in violation of any order of any court, arbitrator or
Governmental Authority.

 

III-2



--------------------------------------------------------------------------------

(l) Neither the Seller nor any of its Affiliates has any direct or indirect
ownership or other financial interest in any Purchaser.

(m) No proceeds of any purchase or reinvestment will be used for any purpose
that violates any applicable law, rule or regulation, including Regulations T, U
or X of the Federal Reserve Board.

(n) Each Pool Receivable included as an Eligible Receivable in the calculation
of the Net Receivables Pool Balance is an Eligible Receivable.

(o) No event has occurred and is continuing that constitutes a Termination Event
or an Unmatured Termination Event and no event would result from a purchase in
respect of, or reinvestment in respect of, the Purchased Interest or from the
application of the proceeds therefrom that constitutes a Termination Event or an
Unmatured Termination Event.

(p) The Seller has accounted for each sale of undivided percentage ownership
interests in Receivables in its books and financial statements as sales,
consistent with generally accepted accounting principles.

(q) The Seller has complied in all material respects with the Credit and
Collection Policy of each Originator with regard to the Receivables originated
by such Originator, unless such Receivables were not Eligible Receivables as of
the date of the sale or conveyance of such Receivables by such Originator to the
Seller under the Sale Agreement and the aggregate Outstanding Balance of all
such Receivables does not exceed $1,000,000.

(r) The Seller has complied in all material respects with all of the terms,
covenants and agreements contained in the Agreement and the other Transaction
Documents that are applicable to it and all laws, rules, regulations and orders
that are applicable to it.

(s) The Seller’s complete corporate name is set forth in the preamble to the
Agreement, and it does not use and has not during the last six years used any
other corporate name, trade name, doing-business name or fictitious name, except
as set forth on Schedule III to the Agreement and except for names first used
after the date of the Agreement and set forth in a notice delivered to the
Administrator pursuant to Section 1(k)(iv) of Exhibit IV to the Agreement.

(t) The Seller is not an “investment company,” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. In addition, the Seller is not a “holding company,” a “subsidiary
company” of a “holding company” or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

(u) With respect to each Receivable transferred to the Seller under the Sale
Agreement, Seller has given reasonably equivalent value to the Originator
thereof in

 

III-3



--------------------------------------------------------------------------------

consideration therefor and such transfer was not made for or on account of an
antecedent debt. No transfer by any Originator of any Receivable under the Sale
Agreement is or may be voidable under any section of the Bankruptcy Code.

(v) Each Contract with respect to each Receivable is effective to create, and
has created, a legal, valid and binding obligation of the related Obligor to pay
the Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(w) Since its most recent fiscal year end, there has been no change in the
business, operations, financial condition, properties or assets of the Seller
which would have a Material Adverse Effect on its ability to perform its
obligations under the Agreement or any other Transaction Document to which it is
a party or materially and adversely affect the transactions contemplated under
the Agreement or such other Transaction Documents.

2. Representations and Warranties of Worthington (including in its capacity as
the Servicer). Worthington, individually and in its capacity as the Servicer,
represents and warrants as follows:

(a) Worthington is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Ohio, and is duly qualified to do
business and is in good standing as a foreign corporation in every jurisdiction
where the nature of its business requires it to be so qualified, except where
the failure to be so qualified would not have a Material Adverse Effect.

(b) The execution, delivery and performance by Worthington, of the Agreement and
the other Transaction Documents to which it is a party, including the Servicer’s
use of the proceeds of purchases and reinvestments: (i) are within its corporate
powers; (ii) have been duly authorized by all necessary corporate action;
(iii) do not contravene or result in a default under or conflict with: (A) its
charter or by-laws, (B) any law, rule or regulation applicable to it, (C) any
material indenture, loan agreement, mortgage, deed of trust or other material
agreement or instrument to which it is a party or by which it is bound, or
(D) any order, writ, judgment, award, injunction or decree binding on or
affecting it or any of its property; and (iv) do not result in or require the
creation of any Adverse Claim upon or with respect to any of its properties. The
Agreement and the other Transaction Documents to which Worthington is a party
have been duly executed and delivered by Worthington.

(c) No authorization, approval or other action by, and no notice to or filing
with any Governmental Authority or other Person, is required for the due
execution, delivery and performance by Worthington of the Agreement or any other
Transaction Document to which it is a party.

 

III-4



--------------------------------------------------------------------------------

(d) Each of the Agreement and the other Transaction Documents to which
Worthington is a party constitutes the legal, valid and binding obligation of
Worthington enforceable against Worthington in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency, reorganization or
other similar laws from time to time in effect affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

(e) The balance sheets of Worthington and its consolidated Subsidiaries as at
May 31, 2000, and the related statements of income and retained earnings for the
fiscal year then ended, copies of which have been furnished to the Administrator
and each Purchaser Agent, fairly present the financial condition of Worthington
and its consolidated Subsidiaries as at such date and the results of the
operations of Worthington and its Subsidiaries for the period ended on such
date, all in accordance with generally accepted accounting principles
consistently applied, and since May 31, 2000, there has been no event or
circumstances which have had a Material Adverse Effect.

(f) Except as disclosed in the most recent audited financial statements of
Worthington furnished to the Administrator and each Purchaser Agent, there is no
pending or, to its best knowledge, threatened action or proceeding affecting it
or any of its Subsidiaries before any Governmental Authority or arbitrator that
could reasonably be expected to have a Material Adverse Effect.

(g) No proceeds of any purchase or reinvestment will be used to acquire any
equity security of a class that is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.

(h) Each Information Package (if prepared by Worthington or one of its
Affiliates, or to the extent that information contained therein is supplied by
Worthington or an Affiliate), information, exhibit, financial statement,
document, book, record or report furnished or to be furnished at any time by or
on behalf of the Servicer to the Administrator, any Purchaser or any Purchaser
Agent in connection with the Agreement is or will be complete and accurate in
all material respects as of its date or as of the date so furnished and does not
and will not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
materially misleading.

(i) The principal place of business and chief executive office (as such terms
are used in the UCC) of Worthington and the office where it keeps its records
concerning the Receivables are located at the address referred to in
Section 2(b) of Exhibit IV to the Agreement.

(j) Worthington is not in violation of any order of any court, arbitrator or
Governmental Authority, which could have a Material Adverse Effect.

(k) Neither Worthington nor any of its Affiliates has any direct or indirect
ownership or other financial interest in any Purchaser.

 

III-5



--------------------------------------------------------------------------------

(l) The Servicer has complied in all material respects with the Credit and
Collection Policy of each Originator with regard to the Receivables originated
by such Originator, unless such Receivables were not Eligible Receivables as of
the date of the sale or conveyance of such Receivables by such Originator to the
Seller under the Sale Agreement and the aggregate Outstanding Balance of all
such Receivables does not exceed $1,000,000.

(m) Worthington has complied in all material respects with all of the terms,
covenants and agreements contained in the Agreement and the other Transaction
Documents that are applicable to it.

(n) Worthington is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. In addition, Worthington is not a “holding company,” a “subsidiary
company” of a “holding company,” or an “affiliate” of a “holding company” or of
a “subsidiary company” of a “holding company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

(o) Since its most recent fiscal year end, there has been no change in the
business, operations, financial condition, properties or assets of the Servicer
which would have a Material Adverse Effect on its ability to perform its
obligations under the Agreement or any other Transaction Document to which it is
a party or materially and adversely affect the transactions contemplated under
the Agreement or such other Transaction Documents.

(p) No license or approval is required for the Administrator or any successor
Servicer to use any program used by the Servicer in the servicing of the
Receivables, other than such licenses and approvals that have been obtained and
are in full force and effect.

(q) United States Federal income tax returns of Worthington and its consolidated
Subsidiaries have been examined and closed through fiscal year ended May 31,
2000. Worthington and its consolidated Subsidiaries have filed all United States
Federal income tax returns and all other material tax returns which are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by Worthington or any consolidated
Subsidiary. The charges, accruals and reserves on the books of Worthington and
its consolidated Subsidiaries in respect of taxes or other governmental charges
are, in the opinion of Worthington, adequate.

 

III-6



--------------------------------------------------------------------------------

EXHIBIT IV

COVENANTS

1. Covenants of the Seller. Until the latest of the Facility Termination Date,
the date on which no Investment of or Discount in respect of the Purchased
Interest shall be outstanding or the date all other amounts owed by the Seller
under the Agreement to any Purchaser, Purchaser Agent, the Administrator and any
other Indemnified Party or Affected Person shall be paid in full:

(a) Compliance with Laws, Etc. The Seller shall comply with all applicable laws,
rules, regulations and orders, and preserve and maintain its corporate
existence, rights, franchises, qualifications and privileges, except to the
extent that the failure so to comply with such laws, rules and regulations or
the failure so to preserve and maintain such rights, franchises, qualifications
and privileges would not have a Material Adverse Effect.

(b) Offices, Records and Books of Account, Etc. The Seller: (i) shall not move
its principal place of business and chief executive office (as such terms or
similar terms are used in the UCC) and the office where it keeps its records
concerning the Receivables to an address other than the address of the Seller
set forth under its name on the signature page to the Agreement or, pursuant to
clause (k)(iv) below, at any other locations in jurisdictions where all actions
reasonably requested by the Administrator to protect and perfect the interest of
the Administrator (for the benefit of the Purchasers) in the Receivables and
related items (including the Pool Assets) have been taken and completed and
(ii) shall provide the Administrator with at least 30 days’ written notice
before making any change in the Seller’s name or making any other change in the
Seller’s identity or corporate structure (including a Change in Control) that
could render any UCC financing statement filed in connection with this Agreement
“seriously misleading” as such term (or similar term) is used in the UCC; each
notice to the Administrator pursuant to this sentence shall set forth the
applicable change and the effective date thereof. The Seller also will maintain
and implement (or cause the Servicer to maintain and implement) administrative
and operating procedures (including an ability to recreate records evidencing
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain (or cause the Servicer to keep and
maintain) all documents, books, records, computer tapes and disks and other
information reasonably necessary or advisable for the collection of all
Receivables (including records adequate to permit the daily identification of
each Receivable and all Collections of and adjustments to each existing
Receivable). The Seller will (and will cause each Originator to) on or prior to
the date of the Agreement, mark its master data processing records and other
books and records relating to the Purchased Interest (and at all times
thereafter (until the latest of the Facility Termination Date or the date all
other amounts owed by the Seller under the Agreement shall be paid in full)
continue to maintain such records) with a legend, acceptable to the
Administrator, describing the Purchased Interest.

(c) Performance and Compliance with Contracts and Credit and Collection Policy.
The Seller shall (and shall cause the Servicer to), at its expense, (i) timely

 

IV-1



--------------------------------------------------------------------------------

perform and comply in all material respects with all provisions, covenants and
other promises required to be observed by it under the Contracts related to the
Receivables unless the failure to so perform or comply does not involve a
material portion of such Receivables, and the Seller shall have complied with
its obligations with respect to such Receivables set forth in Section 1.4(e),
and (ii) timely comply in all material respects with the applicable Credit and
Collection Policies with regard to each Receivable.

(d) Ownership Interest, Etc. The Seller shall (and shall cause the Servicer to),
at its expense, take all action necessary or desirable to establish and maintain
a valid and enforceable undivided percentage ownership or security interest, to
the extent of the Purchased Interest which shall not be greater than 100%, in
the Pool Receivables, the Related Security and Collections with respect thereto,
and a first priority perfected security interest in the Pool Assets, in each
case free and clear of any Adverse Claim, in favor of the Administrator (for the
benefit of the Purchasers), including taking such action to perfect, protect or
more fully evidence the interest of the Administrator (for the benefit of the
Purchasers) as the Administrator, may reasonably request.

(e) Sales, Liens, Etc. The Seller shall not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any or all of its right, title or interest in, to
or under any Pool Assets (including the Seller’s undivided interest in any
Receivable, Related Security or Collections, or upon or with respect to any
account to which any Collections of any Receivables are sent), or assign any
right to receive income in respect of any items contemplated by this paragraph.

(f) Extension or Amendment of Receivables. Except as provided in the Agreement,
the Seller shall not, and shall not permit the Servicer to, extend the maturity
or adjust the Outstanding Balance or otherwise modify the terms of any Pool
Receivable, or amend, modify or waive any term or condition of any related
Contract.

(g) Change in Business or Credit and Collection Policy. The Seller shall not
make (or permit any Originator to make) any change in the character of its
business or in any Credit and Collection Policy, or any change in any Credit and
Collection Policy that would have a Material Adverse Effect with respect to the
Receivables. The Seller shall not make (or permit any Originator to make) any
other change in any Credit and Collection Policy without giving prior written
notice thereof to the Administrator and each Purchaser Agent.

(h) Audits. The Seller shall (and shall cause each Originator to), from time to
time during regular business hours, but no more frequently than annually unless
(x) a Termination Event or Unmatured Termination Event has occurred and is
continuing or (y) in the opinion of the Administrator (with the consent or at
the direction of the Majority Purchasers) reasonable grounds for insecurity
exist with respect to the collectibility of a material portion of the Pool
Receivables or with respect to the Seller’s performance or ability to perform in
any material respect its obligations under the Agreement, as reasonably
requested in advance (unless a Termination Event or Unmatured Termination Event
exists) by the Administrator or any Purchaser, permit the

 

IV-2



--------------------------------------------------------------------------------

Administrator or any Purchaser, or agent or representatives of the
Administration or any Purchaser: (i) to examine and make copies of and abstracts
from all books, records and documents (including computer tapes and disks) in
the possession or under the control of the Seller (or any such Originator)
relating to Receivables and the Related Security, including the related
Contracts, and (ii) to visit the offices and properties of the Seller and the
Originators for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to Receivables and the Related
Security or the Seller’s, Worthington’s or the Originator’s performance under
the Transaction Documents or under the Contracts with any of the officers,
employees, agents or contractors of the Seller, Worthington or the Originator
having knowledge of such matters and (iii) without limiting clauses (i) and
(ii) above, to engage certified public accountants or other auditors acceptable
to the Seller and the Administrator to conduct, at the Seller’s expense, a
review of the Seller’s books and records with respect to such Receivables.

(i) Change in Lock-Box Banks, Lock-Box Accounts and Payment Instructions to
Obligors. The Seller shall not, and shall not permit the Servicer or any
Originator to, add or terminate any bank as a Lock-Box Bank or any account as a
Lock-Box Account from those listed in Schedule II to the Agreement, or make any
change in its instructions to Obligors regarding payments to be made to the
Seller, the Originators, the Servicer or any Lock-Box Account (or related post
office box), unless the Administrator and the Majority Purchasers shall have
consented thereto in writing and the Administrator shall have received copies of
all agreements and documents (including Lock-Box Agreements) that it may request
in connection therewith. Notwithstanding anything contained in this paragraph
(i) to the contrary, the Seller may add a Permitted Lock-Box Bank as a Lock-Box
Bank upon the consent of the Administrator and the Majority Purchasers, which
consent shall not be unreasonably withheld.

(j) Deposits to Lock-Box Accounts. The Seller shall (or shall cause the Servicer
to): (i) deposit, or cause to be deposited, any Collections received by it, the
Servicer or any Originator into Lock-Box Accounts not later than one Business
Day after receipt thereof, and (ii) instruct all Obligors to make payments of
all Receivables to one or more Lock-Box Accounts or to post office boxes to
which only Lock-Box Banks have access (and shall instruct the Lock-Box Banks to
cause all items and amounts relating to such Receivables received in such post
office boxes to be removed and deposited into a Lock-Box Account on a daily
basis). Except as otherwise agreed to in writing by the Administrator and the
Majority Purchasers or as provided in Section 4.3, each Lock-Box Account shall
at all times be subject to a Lock-Box Agreement. The Seller will not (and will
not permit the Servicer to) deposit or otherwise credit, or cause or permit to
be so deposited or credited, to any Lock-Box Account cash or cash proceeds other
than Collections.

(k) Reporting Requirements. The Seller will provide to the Administrator (in
multiple copies, if requested by the Administrator) and each Purchaser Agent the
following:

(i) as soon as available and in any event within 90 days after the end of each
fiscal year of the Seller, unaudited financial statements for such year
certified as to accuracy by the chief financial officer or treasurer of the
Seller;

 

IV-3



--------------------------------------------------------------------------------

(ii) as soon as possible and in any event within five days after the occurrence
of each Termination Event or Unmatured Termination Event, a statement of the
chief financial officer of the Seller setting forth details of such Termination
Event or Unmatured Termination Event and the action that the Seller has taken
and proposes to take with respect thereto;

(iii) promptly after the filing or receiving thereof, copies of all reports and
notices that the Seller or any Affiliate files under ERISA with the Internal
Revenue Service, the Pension Benefit Guaranty Corporation or the U.S. Department
of Labor or that the Seller or any Affiliate receives from any of the foregoing
or from any multiemployer plan (within the meaning of Section 4001(a)(3) of
ERISA) to which the Seller or any of its Affiliates is or was, within the
preceding five years, a contributing employer, in each case in respect of the
assessment of withdrawal liability or an event or condition that could, in the
aggregate, result in the imposition of material liability on the Seller and/or
any such Affiliate;

(iv) at least 30 days before any change in the Seller’s name or any other change
requiring the amendment of UCC financing statements, a notice setting forth such
changes and the effective date thereof;

(v) promptly after the Seller obtains knowledge thereof, notice of any:
(A) material adverse litigation, investigation or proceeding that may exist at
any time between the Seller and any Person or (B) material litigation or
proceeding relating to any Transaction Document;

(vi) promptly after the occurrence thereof, notice of a Material Adverse Effect
in the business, operations, property or financial or other condition of the
Seller, the Servicer or Worthington Industries, Inc. on a consolidated basis;
and

(vii) such other information respecting the Receivables or the condition or
operations, financial or otherwise, of the Seller or any of its Affiliates as
the Administrator or any Purchaser Agent may from time to time reasonably
request.

(l) Certain Agreements. Without the prior written consent of the Administrator
and the Majority Purchasers, the Seller will not (and will not permit any
Originator to) amend, modify, waive, revoke or terminate any Transaction
Document to which it is a party or any provision of Seller’s certificate of
incorporation or by-laws.

(m) Restricted Payments. (i) Except pursuant to clause (ii) below, the Seller
will not: (A) purchase or redeem any shares of its capital stock, (B) declare or
pay any dividend or set aside any funds for any such purpose, (C) prepay,
purchase or redeem any Debt, (D) lend or advance any funds or (E) repay any
loans or advances to, for or from any of its Affiliates (the amounts described
in clauses (A) through (E) being referred to as “Restricted Payments”).

 

IV-4



--------------------------------------------------------------------------------

(ii) Subject to the limitations set forth in clause (iii) below, the Seller may
make Restricted Payments so long as such Restricted Payments are made only in
one or more of the following ways: (A) the Seller may make cash payments
(including prepayments) on the Company Note in accordance with its terms, and
(B) if no amounts are then outstanding under the Company Note, the Seller may
declare and pay dividends.

(iii) The Seller may make Restricted Payments only out of the funds it receives
pursuant to Sections 1.4(b)(ii) and (iv) of the Agreement. Furthermore, the
Seller shall not pay, make or declare: (A) any dividend if, after giving effect
thereto, the Seller’s tangible net worth would be less than $16,000,000 or
(B) any Restricted Payment (including any dividend) if, after giving effect
thereto, any Termination Event or Unmatured Termination Event shall have
occurred and be continuing.

(n) Other Business. The Seller will not: (i) engage in any business other than
the transactions contemplated by the Transaction Documents; (ii) create, incur
or permit to exist any Debt of any kind (or cause or permit to be issued for its
account any letters of credit or bankers’ acceptances) other than pursuant to
this Agreement or the Company Note; or (iii) form any Subsidiary or make any
investments in any other Person; provided, however, that the Seller shall be
permitted to incur minimal obligations to the extent necessary for the
day-to-day operations of the Seller (such as expenses for stationery, audits,
maintenance of legal status, etc.).

(o) Use of Seller’s Share of Collections. The Seller shall apply the Seller’s
Share of Collections to make payments in the following order of priority:
(i) the payment of its expenses (including all obligations payable to the
Purchaser Groups and the Administrator under the Agreement and under each
Purchaser Group Fee Letter); (ii) the payment of accrued and unpaid interest on
the Company Note; and (iii) other legal and valid corporate purposes.

(p) Tangible Net Worth. The Seller will not permit its tangible net worth, at
any time, to be less than $16,000,000.

2. Covenants of the Servicer and Worthington. Until the latest of the Facility
Termination Date, the date on which no Investment of or Discount in respect of
the Purchased Interest shall be outstanding or the date all other amounts owed
by the Seller under the Agreement to the Purchaser Agents, the Purchasers, the
Administrator and any other Indemnified Party or Affected Person shall be paid
in full:

(a) Compliance with Laws, Etc. The Servicer and, to the extent that it ceases to
be the Servicer, Worthington shall comply (and shall cause each Originator to
comply) in all material respects with all applicable laws, rules, regulations
and orders, and preserve and maintain its corporate existence, rights,
franchises, qualifications and

 

IV-5



--------------------------------------------------------------------------------

privileges, except to the extent that the failure so to comply with such laws,
rules and regulations or the failure so to preserve and maintain such existence,
rights, franchises, qualifications and privileges would not have a Material
Adverse Effect.

(b) Offices, Records and Books of Account, Etc. The Servicer and, to the extent
that it ceases to be the Servicer, Worthington, shall keep (and shall cause each
Originator to keep) its principal place of business and chief executive office
(as such terms or similar terms are used in the applicable UCC) and the office
where it keeps its records concerning the Receivables at the address of the
Servicer set forth under its name on the signature page to the Agreement or,
upon at least 30 days’ prior written notice of a proposed change to the
Administrator, at any other locations in jurisdictions where all actions
reasonably requested by the Administrator to protect and perfect the interest of
the Administrator (for the benefit of each Purchaser) in the Receivables and
related items (including the Pool Assets) have been taken and completed. The
Servicer and, to the extent that it ceases to be the Servicer, Worthington, also
will (and will cause each Originator to) maintain and implement administrative
and operating procedures (including an ability to recreate records evidencing
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Receivables (including records adequate to permit the
daily identification of each Receivable and all Collections of and adjustments
to each existing Receivable).

(c) Performance and Compliance with Contracts and Credit and Collection Policy.
The Servicer and, to the extent that it ceases to be the Servicer, Worthington,
shall (and shall cause each Originator to), at its expense, (i) timely perform
and comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables unless the failure to so perform or comply does not involve a
material portion of such Receivables, and the Seller shall have complied with
its obligations with respect to such Receivables set forth in Section 1.4(e),
and (ii) timely comply in all material respects with the applicable Credit and
Collection Policies with regard to each Receivable.

(d) Extension or Amendment of Receivables. Except as provided in the Agreement,
the Servicer and, to the extent that it ceases to be the Servicer, Worthington,
shall not extend (and shall not permit any Originator to extend), the maturity
or adjust the Outstanding Balance or otherwise modify the terms of any Pool
Receivable, or amend, modify or waive any term or condition of any related
Contract.

(e) Change in Business or Credit and Collection Policy. The Servicer and, to the
extent that it ceases to be the Servicer, Worthington, shall not make (and shall
not permit any Originator to make) any change in the character of its business
or in any Credit and Collection Policy that would have a Material Adverse
Effect. The Servicer and, to the extent that it ceases to be the Servicer,
Worthington, shall not make (and shall not permit any Originator to make) any
other change in any Credit and Collection Policy without giving prior written
notice thereof to the Administrator and each Purchaser Agent.

 

IV-6



--------------------------------------------------------------------------------

(f) Audits. The Servicer and, to the extent that it ceases to be the Servicer,
Worthington, shall (and shall cause each Originator to), from time to time
during regular business hours, but no more frequently than annual unless (x) a
Termination Event or Unmatured Termination Event has occurred and is continuing
or (y) in the opinion of the Administrator (with the consent or at the direction
of the Majority Purchasers) reasonable grounds for insecurity exist with respect
to the collectibility of a material portion of the Pool Receivables or with
respect to the Servicer’s performance or ability to perform in any material
respect its obligations under the Agreement, as reasonably requested in advance
(unless a Termination Event or Unmatured Termination Event exists) by the
Administrator or a Purchaser, permit the Administrator or a Purchaser, or of the
Administrator or any Purchaser agent or representative: (i) to examine and make
copies of and abstracts from all books, records and documents (including
computer tapes and disks) in its possession or under its control relating to
Receivables and the Related Security, including the related Contracts; and
(ii) to visit its offices and properties for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to
Receivables and the Related Security or its performance hereunder or under the
Contracts with any of its officers, employees, agents or contractors having
knowledge of such matters and (iii) without limiting clauses (i) and (ii) above,
to engage certified public accountants or other auditors acceptable to the
Servicer and the Administrator to conduct, at the Servicer’s expense, a review
of the Servicer’s books and records with respect to such Receivables.

(g) Change in Lock-Box Banks, Lock-Box Accounts and Payment Instructions to
Obligors. The Servicer and, to the extent that it ceases to be the Servicer,
Worthington, shall not (and shall not permit any Originator to) add or terminate
any bank as a Lock-Box Bank or any account as a Lock-Box Account from those
listed in Schedule II to the Agreement, or make any change in its instructions
to Obligors regarding payments to be made to the Servicer or any Lock-Box
Account (or related post office box), unless the Administrator and the Majority
Purchasers shall have consented thereto in writing and the Administrator shall
have received copies of all agreements and documents (including Lock-Box
Agreements) that it may request in connection therewith. Notwithstanding
anything contained in this paragraph (g) to the contrary, the Servicer may add a
Permitted Lock-Box Bank as a Lock-Box Bank upon the consent of the Administrator
and the Majority Purchasers, which consent shall not be unreasonably withheld.

(h) Deposits to Lock-Box Accounts. The Servicer shall: (i) deposit, or cause to
be deposited, any Collections received by it into Lock-Box Accounts not later
than one Business Day after receipt thereof, and (ii) instruct all Obligors to
make payments of all Receivables to one or more Lock-Box Accounts or to post
office boxes to which only Lock-Box Banks have access (and shall instruct the
Lock-Box Banks to cause all items and amounts relating to such Receivables
received in such post office boxes to be removed and deposited into a Lock-Box
Account on a daily basis). Except as otherwise agreed to in writing by the
Administrator and the Majority Purchasers or as provided in Section 4.3, each
Lock-Box Account shall at all times be subject to a Lock-Box Agreement. The
Servicer will not deposit or otherwise credit, or cause or permit to be so
deposited or credited, to any Lock-Box Account cash or cash proceeds other than
Collections.

 

IV-7



--------------------------------------------------------------------------------

(i) Reporting Requirements. Worthington shall provide to the Administrator (in
multiple copies, if requested by the Administrator) and each Purchaser Agent the
following:

(i) as soon as available and in any event within 45 days after the end of the
first three quarters of each fiscal year of Worthington, balance sheets of
Worthington and its consolidated Subsidiaries and of Seller as of the end of
such quarter and statements of income, retained earnings and cash flow of
Worthington and its consolidated Subsidiaries for the period commencing at the
end of the previous fiscal year and ending with the end of such quarter,
certified by the chief financial officer of such Person;

(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of Worthington and of Seller, a copy of the annual report for such
year for Worthington and its consolidated Subsidiaries, containing financial
statements for such year audited by independent certified public accountants of
nationally recognized standing;

(iii) as to the Servicer only, as soon as available and in any event not later
than two Business Days prior to the Settlement Date, an Information Package as
of the last day of such month or, within 10 Business Days of a request by the
Administrator or any Purchaser Agent, an Information Package for such periods as
is specified by the Administrator or such Purchaser Agent (including on a
semi-monthly, weekly or daily basis);

(iv) as soon as possible and in any event within five days after becoming aware
of the occurrence of each Termination Event or Unmatured Termination Event, a
statement of the chief financial officer of Worthington setting forth details of
such Termination Event or Unmatured Termination Event and the action that such
Person has taken and proposes to take with respect thereto;

(v) promptly after the sending or filing thereof, copies of all reports that
Worthington sends to any of its security holders, and copies of all reports and
registration statements that Worthington or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;
provided, that any filings with the Securities and Exchange Commission that have
been granted “confidential” treatment shall be provided promptly after such
filings have become publicly available;

(vi) promptly after the filing or receiving thereof, copies of all reports and
notices that Worthington or any of its Affiliate files under ERISA with the
Internal Revenue Service, the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that such Person or any of its Affiliates receives from
any

 

IV-8



--------------------------------------------------------------------------------

of the foregoing or from any multiemployer plan (within the meaning of
Section 4001(a)(3) of ERISA) to which such Person or any of its Affiliate is or
was, within the preceding five years, a contributing employer, in each case in
respect of the assessment of withdrawal liability or an event or condition that
could, in the aggregate, result in the imposition of a material liability on
Worthington and/or any such Affiliate;

(vii) at least thirty days before any change in Worthington’s or any
Originator’s name or any other change requiring the amendment of UCC financing
statements, a notice setting forth such changes and the effective date thereof;

(viii) promptly after Worthington obtains knowledge thereof, notice of any:
(A) litigation, investigation or proceeding that may exist at any time between
Worthington or any of its Subsidiaries and any Governmental Authority that, if
not cured or if adversely determined, as the case may be, would reasonably be
expected to result in a Material Adverse Effect; (B) litigation or proceeding
adversely affecting such Person or any of its Subsidiaries in which the amount
involved is more than $2,000,000 and not covered by insurance or in which
injunctive or similar relief is sought and which would reasonably be expected to
result in a Material Adverse Effect; or (C) litigation or proceeding relating to
any Transaction Document;

(ix) promptly after the occurrence thereof, notice of a Material Adverse Effect
in the business, operations, property or financial or other condition of the
Servicer, the Seller or Worthington Industries, Inc. on a consolidated basis;

(x) promptly after the occurrence thereof, notice of any downgrade of
Worthington;

(xi) such other information respecting the Receivables or the condition or
operations, financial or otherwise, of Worthington or any of its Affiliates as
the Administrator or any Purchaser Agent may from time to time reasonably
request; and

(xii) promptly after the occurrence thereof, notice of any material acquisition
or investment by Worthington of or in any Person, business or operation.

3. Separate Existence. Each of the Seller and Worthington hereby acknowledges
that the Purchasers, the Purchaser Agents, the Administrator and the Liquidity
Providers are entering into the transactions contemplated by this Agreement and
the other Transaction Documents in reliance upon the Seller’s identity as a
legal entity separate from Worthington and its Affiliates. Therefore, from and
after the date hereof, each of the Seller and Worthington shall take all steps
specifically required by the Agreement or reasonably required by the
Administrator to continue the Seller’s identity as a separate legal entity and
to make it apparent to third Persons that the Seller is an entity with assets
and liabilities distinct from those of Worthington and any other

 

IV-9



--------------------------------------------------------------------------------

Person, and is not a division of Worthington, its Affiliates or any other
Person. Without limiting the generality of the foregoing and in addition to and
consistent with the other covenants set forth herein, each of the Seller and
Worthington shall take such actions as shall be required in order that:

(a) The Seller will be a limited purpose corporation whose primary activities
are restricted in its certificate of incorporation to: (i) purchasing or
otherwise acquiring from the Originators, owning, holding, granting security
interests or selling interests in Pool Assets, (ii) entering into agreements for
the selling and servicing of the Receivables Pool, and (iii) conducting such
other activities as it deems necessary or appropriate to carry out its primary
activities;

(b) The Seller shall not engage in any business or activity, or incur any
indebtedness or liability, other than as expressly permitted by the Transaction
Documents;

(c) Not less than one member of the Seller’s Board of Directors (the
“Independent Director”) shall be an individual who is not a direct, indirect or
beneficial stockholder, officer, director, employee, affiliate, associate or
supplier of Worthington or any of its Affiliates. The certificate of
incorporation of the Seller shall provide that: (i) the Seller’s Board of
Directors shall not approve, or take any other action to cause the filing of, a
voluntary bankruptcy petition with respect to the Seller unless the Independent
Director shall approve the taking of such action in writing before the taking of
such action, and (ii) such provision cannot be amended without the prior written
consent of the Independent Director. The Seller hereby agrees that the
provisions of its certificate of incorporation described in the preceding
sentence shall not be amended without the consent of the Administrator;

(d) The Independent Director shall not at any time serve as a trustee in
bankruptcy for the Seller, Worthington or any Affiliate thereof;

(e) Any employee, consultant or agent of the Seller will be compensated from the
Seller’s funds for services provided to the Seller. The Seller will not engage
any agents other than its attorneys, auditors and other professionals, and a
servicer and any other agent contemplated by the Transaction Documents for the
Receivables Pool, which servicer will be fully compensated for its services by
payment of the Servicing Fee, and a manager, which manager will be fully
compensated from the Seller’s funds;

(f) The Seller will contract with the Servicer to perform for the Seller all
operations required on a daily basis to service the Receivables Pool. The Seller
will pay the Servicer the Servicing Fee pursuant to the Agreement. The Seller
will not incur any material indirect or overhead expenses for items shared with
Worthington (or any other Affiliate thereof) that are not reflected in the
Servicing Fee. To the extent, if any, that the Seller (or any Affiliate thereof)
shares items of expenses not reflected in the Servicing Fee or the manager’s
fee, such as legal, auditing and other professional services, such expenses will
be allocated to the extent practical on the basis of actual use or the value of
services rendered, and otherwise on a basis reasonably related to the actual use
or the

 

IV-10



--------------------------------------------------------------------------------

value of services rendered; it being understood that Worthington shall pay all
expenses relating to the preparation, negotiation, execution and delivery of the
Transaction Documents, including legal, agency and other fees;

(g) The Seller’s operating expenses will not be paid by Worthington or any other
Affiliate thereof;

(h) All of the Seller’s business correspondence and other communications shall
be conducted in the Seller’s own name and on its own separate stationery;

(i) The Seller’s books and records will be maintained separately from those of
Worthington and any other Affiliate thereof;

(j) All financial statements of Worthington or any Affiliate thereof that are
consolidated to include Seller will contain detailed notes clearly stating that:
(i) a special purpose corporation exists as a Subsidiary of Worthington, and
(ii) the Originators have sold receivables and other related assets to such
special purpose Subsidiary that, in turn, has sold undivided interests therein
to certain financial institutions and other entities;

(k) The Seller’s assets will be maintained in a manner that facilitates their
identification and segregation from those of Worthington or any Affiliate
thereof;

(l) The Seller will strictly observe corporate formalities in its dealings with
Worthington or any Affiliate thereof, and funds or other assets of the Seller
will not be commingled with those of Worthington or any Affiliate thereof except
as permitted by the Agreement in connection with servicing the Pool Receivables.
The Seller shall not maintain joint bank accounts or other depository accounts
to which Worthington or any Affiliate thereof (other than Worthington in its
capacity as the Servicer) has independent access. The Seller is not named, and
has not entered into any agreement to be named, directly or indirectly, as a
direct or contingent beneficiary or loss payee on any insurance policy with
respect to any loss relating to the property of Worthington or any Subsidiary or
other Affiliate of Worthington. The Seller will pay to the appropriate Affiliate
the marginal increase or, in the absence of such increase, the market amount of
its portion of the premium payable with respect to any insurance policy that
covers the Seller and such Affiliate; and

(m) The Seller will maintain arm’s-length relationships with Worthington (and
any Affiliate thereof). Any Person that renders or otherwise furnishes services
to the Seller will be compensated by the Seller at market rates for such
services it renders or otherwise furnishes to the Seller. Neither the Seller nor
Worthington will be or will hold itself out to be responsible for the debts of
the other or the decisions or actions respecting the daily business and affairs
of the other. The Seller and Worthington will immediately correct any known
misrepresentation with respect to the foregoing, and they will not operate or
purport to operate as an integrated single economic unit with respect to each
other or in their dealing with any other entity.;

(n) Worthington shall not pay the salaries of Seller’s employees, if any; and

 

IV-11



--------------------------------------------------------------------------------

(o) At all times that this Agreement is in effect, the Seller will provide for
not less than ten (10) Business Days’ prior written notice to the Administrator
of the replacement or appointment of any director that is to serve as an
Independent Director (or, if such replacement or appointment is due to a reason
other than any direct or indirect action by the Seller, the Servicer or a
stockholder or beneficial interest holder in the Seller (or any director (other
than such Independent Director), officer, employee, or affiliate thereof), the
Seller will provide for prompt written notice upon Seller’s knowledge or notice
(but in no event more than one (1) Business Day following such knowledge or
notice)), in each case such notice to include the identity of the proposed
replacement Independent Director, together with a certification that such
replacement satisfies the requirements for an Independent Director set forth in
this Agreement and the certificate of incorporation of the Seller.

 

IV-12



--------------------------------------------------------------------------------

EXHIBIT V

TERMINATION EVENTS

Each of the following shall be a “Termination Event”:

(a)(i) the Seller, Worthington, any Originator or the Servicer shall fail to
perform or observe any term, covenant or agreement under the Agreement or any
other Transaction Document and, except as otherwise provided herein, such
failure shall continue for more than five Business Days after knowledge or
notice thereof, (ii) the Seller or the Servicer shall fail to make when due any
payment or deposit to be made by it under the Agreement and such failure shall
continue unremedied for one Business Day or (iii) Worthington shall resign as
Servicer, and no successor Servicer reasonably satisfactory to the Administrator
and the Majority Purchasers shall have been appointed;

(b) Worthington (or any Affiliate thereof) shall fail to transfer to any
successor Servicer when required any rights pursuant to the Agreement that
Worthington (or such Affiliate) then has as Servicer;

(c) any representation or warranty made or deemed made by the Seller,
Worthington or any Originator (or any of their respective officers) under or in
connection with the Agreement or any other Transaction Document, or any
information or report delivered by the Seller, Worthington or any Originator or
the Servicer pursuant to the Agreement or any other Transaction Document, shall
prove to have been incorrect or untrue in any material respect when made or
deemed made or delivered; provided however, that if the representation and
warranty contained in Sections 1(g), 1(n) or 1(v) of Exhibit III shall prove to
have been incorrect or untrue in any material respect when made or deemed made
or delivered, such breach shall not constitute a Termination Event if the Seller
shall have complied with its obligations with respect to such Receivable set
forth in Section 1.4(e);

(d) the Seller or the Servicer shall fail to deliver the Information Package
pursuant to the Agreement, and such failure shall remain unremedied for two
Business Days;

(e) the Agreement or any purchase or reinvestment pursuant to the Agreement
shall for any reason: (i) cease to create, or the Purchased Interest shall for
any reason cease to be, a valid and enforceable perfected undivided percentage
ownership or security interest to the extent of the Purchased Interest in each
Pool Receivable, the Related Security and Collections with respect thereto, free
and clear of any Adverse Claim, or (ii) cease to create with respect to the Pool
Assets, or the interest of the Administrator (for the benefit of the Purchasers)
with respect to such Pool Assets shall cease to be, a valid and enforceable
first priority perfected security interest, free and clear of any Adverse Claim;

(f) the Seller, Worthington or any Originator shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Seller,
Worthington or any Originator seeking to adjudicate it a bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization

 

V-1



--------------------------------------------------------------------------------

or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including the entry of an order for
relief against, or the appointment of a receiver, trustee, custodian or other
similar official for, it or for any substantial part of its property) shall
occur; or the Seller, Worthington or any Originator shall take any
organizational action to authorize any of the actions set forth above in this
paragraph;

(g)(i) (A) the Default Ratio shall exceed 1.50%, or (B) the Delinquency Ratio
shall exceed 6.00% or (ii) the average for three consecutive calendar months of
(A) the Default Ratio shall exceed 1.25%, (B) the Delinquency Ratio shall exceed
5.00%, or (C) the Dilution Ratio shall exceed 2.50%;

(h) a Change in Control shall occur with respect to Seller, any Originator or
Worthington;

(i) at any time (i) the sum of (A) the Aggregate Investment plus (B) the Total
Reserves, exceeds (ii) the sum of (A) the Net Receivables Pool Balance at such
time plus (B) the Purchasers’ Share of the amount of Collections then on deposit
in the Lock-Box Accounts (other than amounts set aside therein representing
Discount and Fees), and such circumstance shall not have been cured within two
Business Days;

(j)(i) Worthington or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any of its Debt that is outstanding in a principal
amount of at least $5,000,000 in the aggregate when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement, mortgage, indenture or instrument
relating to such Debt (and shall have not been waived); or (ii) any other event
shall occur or condition shall exist under any agreement, mortgage, indenture or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement, mortgage, indenture or
instrument (and shall have not been waived), if, in either case: (a) the effect
of such non-payment, event or condition is to give the applicable debtholders
the right (whether acted upon or not) to accelerate the maturity of such Debt,
or (b) any such Debt shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), redeemed,
purchased or defeased, or an offer to repay, redeem, purchase or defease such
Debt shall be required to be made, in each case before the stated maturity
thereof;

(k) either: (i) a contribution failure shall occur with respect to any Benefit
Plan sufficient to give rise to a lien under Section 302(f) of ERISA, (ii) the
Internal Revenue Service shall file a notice of lien asserting a claim or claims
of $250,000 or more in the aggregate pursuant to the Internal Revenue Code with
regard to any of the assets of Seller, any Originator, Worthington or any ERISA
Affiliate and such lien shall have been filed and not released within 10 days,
or (iii) the Pension Benefit Guaranty Corporation shall, or shall indicate its
intention in writing to the Seller, any Originator, Worthington or any ERISA
Affiliate to, either file a notice of lien asserting a claim pursuant to ERISA
with regard to any assets of the Seller, any

 

V-2



--------------------------------------------------------------------------------

Originator, Worthington or any ERISA Affiliate or terminate any Benefit Plan
that has unfunded benefit liabilities, or any steps shall have been taken to
terminate any Benefit Plan subject to Title IV of ERISA so as to result in any
liability in excess of $1,000,000 and such lien shall have been filed and not
released within 10 days;

(l) one or more final judgments for the payment of money shall be entered
against the Seller or (ii) one or more final judgments for the payment of money
in an amount in excess of $20,000,000, individually or in the aggregate, shall
be entered against the Servicer on claims not covered by insurance or as to
which the insurance carrier has denied its responsibility, and such judgment
shall continue unsatisfied and in effect for sixty (60) consecutive days without
a stay of execution;

(m) the “Purchase and Sale Termination Date” under and as defined in the Sale
Agreement shall occur under the Sale Agreement or any Originator shall for any
reason cease to transfer, or cease to have the legal capacity to transfer, or
otherwise be incapable of transferring Receivables to the Seller under the Sale
Agreement; or

(n) Moody’s or Standard & Poor’s shall request any amendment, supplement or
other modification of the Agreement or any other Transaction Document which is
not made within 10 Business Days after the applicable Purchaser Agent has
provided notice thereof to the parties hereto; or

(o) (i) the Seller shall fail to perform or observe any covenant or agreement
set forth in paragraphs 3(c) or 3(o) of Exhibit IV or (ii) any Person shall be
appointed or replaced as an Independent Director of the Seller without the prior
written consent of the Administrator, such consent not to be unreasonably
withheld so long as such appointed or replacement Independent Director satisfies
the requirements for an “Independent Director” set forth in Section 3(c) of
Exhibit IV.

 

V-3



--------------------------------------------------------------------------------

SCHEDULE I

CREDIT AND COLLECTION POLICY

 

Schedule

I-1



--------------------------------------------------------------------------------

SCHEDULE II

LOCK-BOX BANKS AND LOCK-BOX ACCOUNTS

 

Lock-Box Bank

   Lock-Box    Account

Bank of America, N.A.

   xxxxxxx    xxxxxxx

Bank One, Columbus

   xxxxxxx    xxxxxxx

Bank One, Michigan

   xxxxxxx    xxxxxxx

Wachovia Bank, N.A.

   xxxxxxx    xxxxxxx

Mellon Bank, N.A.

   xxxxxxx    xxxxxxx

PNC Bank, National City BankAssociation

   xxxxxxx    xxxxxxx

Wachovia Bank, N.A.

   xxxxxxx    xxxxxxx

 

Schedule

II-1



--------------------------------------------------------------------------------

SCHEDULE III

TRADE NAMES

 

Organizational Name

   Trade Names /Fictitious Names

Worthington Receivables Corporation

  

None

 

Schedule

III-1



--------------------------------------------------------------------------------

SCHEDULE IV

SETTLEMENT DATES

 

Settlement Date

(18th Business Day)

  

Information Package

due dates (16th Business Day)

12/27/2000    12/22/2000 01/26/2001    01/24/2001 02/27/2001    02/23/2001
03/26/2001    03/22/2001 04/25/2001    04/23/2001 05/24/2001    05/22/2001
06/26/2001    06/22/2001 07/26/2001    07/24/2001 08/24/2001    08/22/2001
09/27/2001    09/25/2001 10/25/2001    10/23/2001 11/28/2001    11/26/2001

 

Schedule

IV-1



--------------------------------------------------------------------------------

SCHEDULE V

INELIGIBLE OBLIGORS

1. Duffy Tool and Stamping, LLC

2. Bettcher Manufacturing LLC

 

Schedule

V-1



--------------------------------------------------------------------------------

ANNEX A

to Receivables Purchase Agreement

FORM OF INFORMATION PACKAGE

 

Annex A-1



--------------------------------------------------------------------------------

ANNEX B

to Receivables Purchase Agreement

FORM OF PURCHASE NOTICE

 

Annex B-1



--------------------------------------------------------------------------------

ANNEX C

to Receivables Purchase Agreement

FORM OF ASSUMPTION AGREEMENT

 

Annex C-1



--------------------------------------------------------------------------------

ANNEX D

to Receivables Purchase Agreement

FORM OF TRANSFER SUPPLEMENT

 

Annex D-1



--------------------------------------------------------------------------------

EXHIBIT I    Definitions EXHIBIT II    Conditions of Purchases EXHIBIT III   
Representations and Warranties EXHIBIT IV    Covenants EXHIBIT V    Termination
Events

SCHEDULE I Credit and Collection Policy

SCHEDULE II    Lock-Box Banks and Lock-Box Accounts SCHEDULE III    Trade Names
SCHEDULE IV    Settlement Dates ANNEX A    Form of Information Package ANNEX B
   Form of Purchase Notice ANNEX C    Form of Assumption Agreement ANNEX D   
Form of Transfer Supplement

 

Annex D-2



--------------------------------------------------------------------------------

CONTENTS

 

Clause

        Page

ARTICLE I

  

AMOUNTS AND TERMS OF THE PURCHASES

   1

Section 1.1.

  

Purchase Facility

   1

Section 1.2.

  

Making Purchases

   2

Section 1.3.

  

Purchased Interest Computation

   4

Section 1.4.

  

Settlement Procedures

   4

Section 1.5.

  

Fees

   8

Section 1.6.

  

Payments and Computations, Etc

   9

Section 1.7.

  

Increased Costs

   9

Section 1.8.

  

Requirements of Law

   10

Section 1.9.

  

Inability to Determine Euro-Rate

   11

Section 1.10.

  

[Reserved]

   12

ARTICLE II

  

REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS

   12

Section 2.1.

  

Representations and Warranties; Covenants

   12

Section 2.2.

  

Termination Events

   12

ARTICLE III

  

INDEMNIFICATION

   12

Section 3.1.

  

Indemnities by the Seller

   12

Section 3.2.

  

Indemnities by the Servicer

   14

ARTICLE IV

  

ADMINISTRATION AND COLLECTIONS

   15

Section 4.1.

  

Appointment of the Servicer

   15

Section 4.2.

  

Duties of the Servicer

   15

Section 4.3.

  

Lock-Box Account Arrangements

   16

Section 4.4.

  

Enforcement Rights

   17

Section 4.5.

  

Responsibilities of the Seller

   18

Section 4.6.

  

Servicing Fee

   18

ARTICLE V

  

THE AGENTS

   19

Section 5.1.

  

Appointment and Authorization

   19

Section 5.2.

  

Delegation of Duties

   20

Section 5.3.

  

Exculpatory Provisions

   20

Section 5.4.

  

Reliance by Agents

   20

Section 5.5.

  

Notice of Termination Events

   21

Section 5.6.

  

Non-Reliance on Administrator, Purchaser Agents and Other Purchasers

   22



--------------------------------------------------------------------------------

CONTENTS

 

Clause

        Page

Section 5.7.

  

Administrators and Affiliates

   22

Section 5.8.

  

Indemnification

   22

Section 5.9.

  

Successor Administrator

   23

ARTICLE VI

  

MISCELLANEOUS

   23

Section 6.1.

  

Amendments, Etc

   23

Section 6.2.

  

Notices, Etc

   24

Section 6.3.

  

Successors and Assigns; Participations; Assignments

   24

Section 6.4.

  

Costs, Expenses and Taxes

   26

Section 6.5.

  

No Proceedings; Limitation on Payments

   27

Section 6.6.

  

GOVERNING LAW AND JURISDICTION

   27

Section 6.7.

  

Execution in Counterparts

   27

Section 6.8.

  

Survival of Termination

   27

Section 6.9.

  

WAIVER OF JURY TRIAL

   28

Section 6.10.

  

Sharing of Recoveries

   28

Section 6.11.

  

Right of Setoff

   28

Section 6.12.

  

Entire Agreement

   28

Section 6.13.

  

Headings

   28

Section 6.14.

  

Purchaser Groups’ Liabilities

   29